 

EXECUTION VERSION

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of July 1, 2013,
is by and among Mimvi, Inc., a Nevada corporation (the “Parent”), Adaptive Media
Acquisition Co., Inc., an Oregon corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Adaptive Media, Inc., an Oregon corporation (the
“Company”), Qayed Shareef, Morgan Family Trust, dated February 1, 2000 and Kim
Reed Perell (each a “Shareholder” and collectively, the “Shareholders”). Each of
the parties to this Agreement is individually referred to herein as a “Party”
and collectively as the “Parties.”

 

BACKGROUND

 

WHEREAS, the respective boards of directors of Parent, Merger Sub and the
Company have approved the merger of Merger Sub with and into the Company (the
“Merger”) upon the terms and subject to the conditions of this Agreement.

 

WHEREAS, the Company has 10,000 shares of its common stock, no par value (each a
“Company Share” and collectively, the “Company Shares”) issued and outstanding,
all of which are held by the Shareholders in the amounts set forth next to such
Shareholder’s name on Exhibit A and the Shareholders have agreed to vote their
Company Shares in favor of the Merger.

 

WHEREAS, the Merger is intended to constitute a reorganization within the
meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), or such other tax free reorganization or restructuring provisions as
may be available under the Code, for federal income tax purposes.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:

 

ARTICLE I

 


The Merger

 

SECTION 1.01.         The Merger.

 

(a)          Effective Time of the Merger. Subject to the provisions set forth
in this Agreement, Merger Sub will be merged with and into Company and the
separate corporate existence of Merger Sub will cease and the Company will
continue its corporate existence under the Oregon Business Corporation Act (the
“OBCA”). Articles of Merger (“Articles of Merger”) in the form attached hereto
as Exhibit B shall be duly prepared by the parties, executed by the Surviving
Corporation (as defined below) and delivered to the Secretary of State of Oregon
for filing, as provided in the OBCA as soon as practicable on or after the
Closing Date (as defined in Section 1.01(b)). The Merger shall become effective
upon the later to occur of (i) the acceptance for filing of the Articles of
Merger by the Secretary of State of Oregon or (ii) at such later time as is
provided in the Articles of Merger (the “Effective Time”).

 

 

 

 

(b)          Closing. The closing (“Closing”) of the Merger and the consummation
of the transactions contemplated by this Agreement (the “Transactions”) will
take place on the first business day following the satisfaction or waiver of the
conditions to closing set forth in Article V (the “Closing Date”), at such
location to be determined by the Company and Parent, or such other date and time
as the Parties may mutually determine.

 

(c)          Effects of the Merger. At the Effective Time, (i) the separate
existence of Merger Sub shall cease and Merger Sub shall be merged with and into
Company and Company shall continue as the surviving corporation and as a wholly
owned subsidiary of Parent (subsequent to the Merger, Company is sometimes
referred to herein as the “Surviving Corporation”), (ii) Qayed Shareef and Kevin
Conner shall be the directors and Chief Executive Officer and Chief Financial
Officer, respectively, of the Surviving Corporation until their respective
successors shall have been duly elected, designated, or qualified or until their
earlier death, resignation, or removal in accordance with the Surviving
Corporation’s articles of incorporation and bylaws, and (iii) the Merger shall,
from and after the Effective Time, have all the effects provided by §60.481 of
the OBCA and other applicable law.

 

SECTION 1.02.         Effect on Capital Stock. As of the Effective Time, by
virtue of the Merger and without any action (except as provided in OBCA and in
this Section 1.02) on the part of Merger Sub, Parent, Company, or the
Shareholders:

 

(a)          Capital Stock of Merger Sub. Each share of Merger Sub common stock,
$0.001 par value per share, issued and outstanding immediately prior to the
Effective Time, shall be converted into one validly issued, fully paid, and
nonassessable share of Surviving Corporation common stock (“Surviving
Corporation Common Stock”), with the stock certificate of Merger Sub evidencing
ownership of such share of Surviving Corporation Common Stock.

 

(b)          Cancellation of Company Shares. Each Company Share held by Company
as treasury stock and each Company Share owned directly or indirectly by Company
or by any subsidiary of Company shall automatically be canceled and retired and
shall cease to exist and no consideration shall be delivered or deliverable in
exchange therefor.

 

(c)          Conversion of Company Shares. Each Company Share shall, without any
action on the part of the holder thereof (except as set forth in this Section
1.02(c)) be converted into the right to receive 3,350 newly issued shares of
common stock, par value $0.001 per share of the Parent (“Parent Stock” or
“Merger Consideration”). Based on the number of Company Shares held by each
Shareholder as set forth on Exhibit A, each shareholder shall receive the
aggregate number of shares of Parent Stock set forth next to their name on
Exhibit A.

 

(d)          At the Effective Time, all Company Shares shall no longer be
outstanding and shall be cancelled and cease to exist, and each certificate (a
“Certificate”) previously representing any Company Shares shall represent only
the right to receive the applicable Merger Consideration as provided by this
Section 1.02.

 

SECTION 1.03.         Appraisal Rights. Company Shares issued and outstanding
immediately prior to the Effective Time and held by a holder who has not
consented to the Merger in writing and who is entitled to demand and properly
demands appraisal for such Company Shares in accordance with the OBCA (the
“Dissenting Shares”) shall not be converted into a right to receive the Merger
Consideration unless such holder fails to perfect or withdraws or otherwise
loses such holder’s right to appraisal. If, after the Effective Time, such
holder fails to perfect or withdraws or otherwise loses such holder’s right to
appraisal, such Company Shares shall be treated as if they had been converted as
of the Effective Time pursuant to Section 1.02, without any interest therefor.
The Company shall give the Parent prompt notice of any demands received by the
Company for appraisal of Company Shares, and the Parent shall have the right to
participate at its own expense in all negotiations and proceedings with respect
to such demands. The Company shall not, except with the prior written consent of
the Parent, make any payment with respect to, or settle or offer to settle, any
such demands.

 

2

 

 

SECTION 1.04.         Delivery of Merger Consideration.

 

(a)          Exchange Procedures. At the Effective Time, Parent will deliver the
Merger Consideration to the Shareholders, other than to those holders of
Dissenting Shares not entitled thereto, upon (1) the submission of a Certificate
to the Parent and a duly executed letter of transmittal in the form set forth in
Exhibit C (the “Letter of Transmittal”) by such Shareholder. If any Certificate
shall have been lost, stolen, or destroyed, upon the making of an affidavit of
that fact by Shareholder claiming such Certificate to be lost, stolen, or
destroyed and, without the requirement of the payment of any fees or the posting
by such Shareholder of a bond, the Parent will issue in exchange for such lost,
stolen, or destroyed Certificate, the applicable Merger Consideration to which
the holder thereof is entitled pursuant to this Article I.

 

(b)          No Further Ownership Rights in Company Shares. The applicable
Merger Consideration delivered upon surrender in exchange for Company Shares in
accordance with the terms hereof shall be deemed to have been delivered in full
satisfaction of all rights pertaining to such Company Shares. After the
Effective Time there shall be no transfers on the stock transfer books of the
Company of Company Shares issued prior thereto. Upon the effectiveness of the
Merger, all Company Shares issued prior thereto (other than Dissenting Shares)
shall no longer be outstanding and shall cease to exist, and each Certificate
previously representing any such shares shall represent only the right to
receive the applicable Merger Consideration as described in Section 1.02 subject
to the terms of this Agreement. If, after the Effective Time, Certificates are
presented to the Surviving Corporation or the Parent for transfer, they shall be
canceled and exchanged as provided in this Article I, except as otherwise
provided by law.

 

(c)          Withholding Rights. Parent shall be entitled to deduct and withhold
from the applicable Merger Consideration otherwise payable pursuant to this
Agreement to any Shareholder immediately prior to the Effective Time, such
amounts as Parent is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of state, local, or foreign tax
law. Any such withheld amounts shall be timely paid over to the appropriate
Governmental Entity (as defined in Section 2.03). To the extent that amounts are
so withheld by Parent, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to relevant Shareholder in respect of
which such deduction and withholding was made by Parent.

 

ARTICLE II

 

Representations and Warranties of the Shareholders

 

Each Shareholder hereby represents and warrants to the Parent, severally and not
jointly, as follows:

 

SECTION 2.01.          Good Title. The Shareholder is the record and beneficial
owner, and has good and marketable title to his or her Company Shares. Such
Shareholder owns his Company Shares free and clear of all any and all liens,
security interests, pledges, equities, and claims of any kind, voting trusts,
agreements among Shareholders, and other encumbrances. The Company Shares set
forth on Exhibit A are and will be at Closing, all of the Company Shares of the
Company.

 

3

 

 

SECTION 2.02.          Power and Authority. All acts required to be taken by
such Shareholder to enter into this Agreement and to carry out the Transactions
have been properly taken. This Agreement constitutes a legal, valid, and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with the terms hereof, subject to bankruptcy, insolvency, and similar
laws of general applicability as to which the Shareholder is subject. Such
Shareholder has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out such Shareholder’s obligations hereunder.

 

SECTION 2.03.          No Conflicts. No consent, approval, or agreement of any
individual or entity is required to be obtained by such Shareholder in
connection with the execution and performance by such Shareholder of this
Agreement or the execution and performance by such Shareholder of any
agreements, instruments, or other obligations entered into in connection with
this Agreement. The execution and delivery of this Agreement by such Shareholder
and the performance by such Shareholder of his or her obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local, or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any statutes, laws, ordinances, rules, regulations, orders,
writs, injunctions, judgments, or decrees (collectively, “Laws”); (ii) will not
violate any Laws applicable to such Shareholder; and (iii) will not violate or
breach in any material respect any contractual obligation to which such
Shareholder is a party.

 

SECTION 2.04.          No Finder’s Fee. Such Shareholder has not created any
obligation for any finder’s, investment banker’s or broker’s fee in connection
with the Transactions that the Company or the Parent will be responsible for
paying.

 

SECTION 2.05.          Purchase Entirely for Own Account. The Parent Stock
proposed to be acquired by such Shareholder hereunder will be acquired for
investment for his own accounts, and not with a view to immediately resell or
distribute any part thereof, and the Shareholder has no present intention of
selling or otherwise distributing the Parent Stock except in compliance with
applicable securities laws.

 

SECTION 2.06.          Available Information. Such Shareholder has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Parent.

 

SECTION 2.07.          Non-Registration. Such Shareholder understands that the
shares of Parent Stock have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Shareholder’s representations as expressed herein.

 

SECTION 2.08.          Restricted Securities. Such Shareholder understands that
the Parent Stock is characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
Shareholder pursuant hereto, the Parent Stock would be acquired in a transaction
not involving a public offering. Such Shareholder further acknowledges that if
the Parent Stock is issued to the Shareholder in accordance with the provisions
of this Agreement, such Parent Stock may not be resold without registration
under the Securities Act or the existence of an exemption therefrom. Such
Shareholder represents that he or she is familiar with Rule 144 promulgated
under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

SECTION 2.09.          Legends. It is understood that the shares of Parent Stock
will bear the following legend or another legend that is similar to the
following:

 

4

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

SECTION 2.10.          Accredited Investor. Such Shareholder is an “accredited
investor” within the meaning of Rule 501 under the Securities Act.

 

SECTION 2.11.        Shareholder Acknowledgment. There is no judgment, decree,
or order against such Shareholder that could prevent, enjoin, alter, or delay
any of the Transactions contemplated by this Agreement. Such Shareholder is
aware of the Company’s business affairs and financial condition and has reached
an informed and knowledgeable decision to enter into this Agreement. The
Shareholder has access to and has reviewed the Parent’s filings with the
Securities and Exchange Commission, at WWW.SEC.GOV, including the “Risk Factors”
contained therein.

 

ARTICLE III

 

Representations and Warranties of the Company

 

The Company and Qayed Shareef represent and warrant to the Parent, except as set
forth in a schedule (the “Company Disclosure Schedule”), as follows:

 

SECTION 3.01.          Organization, Standing, and Power. The Company is duly
incorporated or organized, validly existing, and in good standing under the laws
of the State of Oregon and has the corporate power and authority and possesses
all governmental franchises, licenses, permits, authorizations, and approvals
necessary to enable it to own, lease, or otherwise hold its properties and
assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations, and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the financial position, assets,
property, business or operations of the Company, a material adverse effect on
the ability of the Company to perform its obligations under this Agreement or on
the ability of the Company to consummate the Transactions (a “Company Material
Adverse Effect”). The Company is duly qualified to do business in each
jurisdiction where the nature of its business or its ownership or leasing of its
properties make such qualification necessary, except where the failure to so
qualify would not reasonably be expected to have a Company Material Adverse
Effect. The Company has delivered to the Parent true and complete copies of the
articles of organization and bylaws of the Company, each as amended to the date
of this Agreement (as so amended, the “Company Charter Documents”).

 

5

 

 

SECTION 3.02.          Capital Structure. The authorized capital structure of
the Company consists of 10,000 shares of outstanding common stock. Other than
the Company Shares, no other shares of the Company are issued, reserved for
issuance, or outstanding. All outstanding shares of the Company are duly
authorized, validly issued, fully paid, and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right, or any similar right under any provision
of the applicable corporate laws of its state of incorporation, the Company
Charter Documents, or any Contract (as defined in Section 3.04) to which the
Company is a party or otherwise bound. There are no bonds, debentures, notes, or
other indebtedness of the Company having the right to vote (or convertible into,
or exchangeable for, securities having the right to vote) on any matters on
which holders of Company Shares may vote (“Voting Company Debt”). Except as
otherwise set forth herein, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements, or undertakings of any kind to which the
Company is a party or by which the Company is bound (i) obligating the Company
to issue, deliver, or sell, or cause to be issued, delivered, or sold,
additional Company Shares or other equity interests in, or any security
convertible or exercisable for or exchangeable into any Company Shares or other
equity interest in, the Company or any Voting Company Debt, (ii) obligating the
Company to issue, grant, extend, or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement, or undertaking, or (iii)
that give any person the right to receive any economic benefit or right similar
to or derived from the economic benefits and rights occurring to holders of the
Company Shares of the Company.

 

SECTION 3.03.          Authority; Execution and Delivery; Enforceability. The
Company has all requisite corporate power and authority to execute, deliver and
perform this Agreement and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the Transactions have been duly authorized and approved by the
Board of Directors of the Company and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement and the Transactions.
When executed and delivered, this Agreement will be enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency, and
similar laws of general applicability as to which the Company is subject.

 

SECTION 3.04.          No Conflicts; Consents.

 

(a)          The execution and delivery by the Company of this Agreement does
not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation, or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any lien upon any
of the properties or assets of the Company under any provision of (i) the
Company Charter Documents, (ii) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise, or other
instrument (a “Contract”) to which the Company is a party or by which any of its
respective properties or assets is bound, or (iii) subject to the filings and
other matters referred to in Section 3.04(b), any material judgment, order, or
decree (“Judgment”) or material Law applicable to the Company or its properties
or assets, other than, in the case of clauses (ii) and (iii) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.

 

(b)          Except for required filings with the Securities and Exchange
Commission (the “SEC”) and applicable “Blue Sky” or state securities commissions
and the filing of the Articles of Merger with the Oregon Secretary of State, no
material consent, approval, license, permit, order or authorization (“Consent”)
of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery, and performance of this
Agreement or the consummation of the Transactions.

 

6

 

 

SECTION 3.05.          Taxes.

 

(a)          The Company has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete, and accurate, except to the extent any failure to file or
any inaccuracies in any filed Tax Returns, individually or in the aggregate,
have not had and would not reasonably be expected to have a Company Material
Adverse Effect. All material Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(b)          If applicable, the Company has established an adequate reserve
reflected on its financial statements for the period ended May 31, 2013 (such
unaudited financial statements being referred to herein, collectively as the
“Interim Financial Statements”) for all material Taxes payable by the Company
(in addition to any reserve for deferred Taxes to reflect timing differences
between book and Tax items) for all Taxable periods and portions thereof through
the date of the Interim Financial Statements. No material deficiency with
respect to any Taxes has been proposed, asserted or assessed against the
Company, and no requests for waivers of the time to assess any such Taxes are
pending, except to the extent any such deficiency or request for waiver,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect.

 

(c)          For purposes of this Agreement:

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal, or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties, and additions imposed with respect to such amounts.

 

“Tax Return” means all federal, state, local, provincial, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amended Tax return relating to Taxes.

 

SECTION 3.06.          Benefit Plans. Except as set forth in the Company
Disclosure Schedule, the Company does not have or maintain any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical, or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Company. As of the date of this Agreement,
except as set forth in the Company Disclosure Schedule, there are no employment,
consulting, indemnification, severance, or termination agreements or
arrangements between the Company and any current or former employee, officer, or
director of the Company, nor does the Company have any general severance plan or
policy.

 

SECTION 3.07.          Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition),
or investigation pending or threatened in writing against or affecting the
Company, or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local, or foreign), stock market, stock exchange, or trading facility
(“Action”) except for Actions that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect. Neither the Company nor, to the Company’s knowledge, any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

 

7

 

 

SECTION 3.08.          Compliance with Applicable Laws. To the best of its
knowledge, the Company is in compliance with all applicable Laws, including
those relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
This Section 3.08 does not relate to matters with respect to Taxes, which are
the subject of Section 3.05.

 

SECTION 3.09.          Brokers; Schedule of Fees and Expenses. No broker,
investment banker, financial advisor, or other person is entitled to any broker,
finder, or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of the Company.

 

SECTION 3.10.          Contracts. Except as disclosed in the Company Disclosure
Schedule, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations or prospects
of the Company and its Merger Subsidiaries taken as a whole. The Company is not
in violation of or in default under (nor does there exist any condition which
upon the passage of time or the giving of notice would cause such a violation of
or default under) any Contract to which it is a party or by which it or any of
its properties or assets is bound, except for violations or defaults that would
not, individually or in the aggregate, reasonably be expected to result in a
Company Material Adverse Effect. The Company’s execution of this Agreement and
the consummation of the Transactions contemplated herein would not violate any
Contract to which the Company or any of its Merger Subsidiaries is a party nor
will the execution of this Agreement or the consummation of the Transactions
consummated hereby violate or trigger any “change in control” provision or
covenant in any Contract to which the Company is a party except for violations
or defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Company Material Adverse Effect.

 

SECTION 3.11.          Title to Properties. Except as set forth in the Company
Disclosure Schedule, the Company does not own any real property. The Company has
sufficient title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of its business. All such assets and properties,
other than assets and properties in which the Company has leasehold interests,
are free and clear of all liens other than those liens that, in the aggregate,
do not and will not materially interfere with the ability of the Company to
conduct business as currently conducted.

 

SECTION 3.12.          Intellectual Property. The Company owns, or is validly
licensed or otherwise has the right to use, all intellectual property (the
“Intellectual Property Rights”) which are material to the conduct of the
business of the Company taken as a whole. The Company Disclosure Schedule sets
forth a description of all Intellectual Property Rights which are material to
the conduct of the business of the Company taken as a whole. No claims are
pending or, to the knowledge of the Company, threatened that the Company is
infringing or otherwise adversely affecting the rights of any person with regard
to any Intellectual Property Right except for claims that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect. To the knowledge of the Company, no person is
infringing the rights of the Company with respect to any Intellectual Property
Right other than as to which the Company has the full right and power to bring
action and to enforce such Intellectual Property Right, and receive the entirety
of the proceeds thereof, by way of judgment, settlement, or otherwise, and no
third-party has any such claims or rights.

 

SECTION 3.13.          Insurance. Except as set forth on the Company Disclosure
Schedule, the Company does not hold any insurance policy.

 

8

 

 

SECTION 3.14.          Transactions with Affiliates and Employees. Except as set
forth in the Company Disclosure Schedule, none of the officers or directors of
the Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers, and directors), including any contract,
agreement, or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, or
partner.

 

SECTION 3.15.          Application of Takeover Protections. The Company has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement), or other similar anti-takeover provision under the
Company’s Charter Documents or the laws of its state of incorporation that is or
could become applicable to the Shareholders as a result of the Shareholders and
the Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the Shareholders’ ownership of the Parent Stock.

 

SECTION 3.16.          Labor Matters. There are no collective bargaining or
other labor union agreements to which the Company is a party or by which it is
bound. No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company.

 

SECTION 3.17.          ERISA Compliance; Excess Parachute Payments. The Company
does not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Company Benefit Plan for the benefit of any current or former employees,
consultants, officers or directors of Company.

 

SECTION 3.18.          No Additional Agreements. The Company does not have any
agreement or understanding with the Shareholders with respect to the
Transactions other than as specified in this Agreement.

 

SECTION 3.19.          Investment Company. The Company is not, and is not an
affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 3.20.         Absence of Certain Changes or Events. Except in connection
with the Transactions and as disclosed in the Company Disclosure Schedule, since
January 1, 2013 the Company has conducted its business only in the ordinary
course, and during such period there has not been:

 

(a)          any change in the assets, liabilities, financial condition, or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;

 

(b)          any damage, destruction or loss, whether or not covered by
insurance, that would have a Company Material Adverse Effect;

 

(c)          any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;

 

9

 

 

(d)          any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Company
Material Adverse Effect;

 

(e)          any material change to a material Contract by which the Company or
any of its assets is bound or subject;

 

(f)          any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;

 

(g)          any loans or guarantees made by the Company to or for the benefit
of its employees, officers, or directors, or any shareholders of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;

 

(h)          any alteration of the Company’s method of accounting or the
identity of its auditors;

 

(i)          any declaration or payment of dividend or distribution of cash or
other property to the Shareholders or any purchase, redemption, or agreements to
purchase or redeem any Company Shares, except for dividends or distributions
made in the ordinary course of business;

 

(j)          any issuance of equity securities to any officer, director, or
affiliate; or

 

(k)          any arrangement or commitment by the Company to do any of the
things described in this Section.

 

SECTION 3.21.          Foreign Corrupt Practices. Neither the Company, nor, to
the Company’s knowledge, any director, officer, agent, employee, or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment, or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback, or other unlawful payment to any foreign or
domestic government official or employee.

 

SECTION 3.22.          Licenses and Permits. The Company has obtained and
maintains all federal, state, local, and foreign licenses, permits, consents,
approvals, registrations, authorizations, and qualifications required to be
maintained in connection with the operations of the Company as presently
conducted and as proposed to be conducted except where the failure to hold such
licenses, permits, consents or qualifications would not, individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse
Effect. The Company is not in default under any material licenses, permits,
consents, approvals, registrations, authorizations, and qualifications.

 

10

 

 

SECTION 3.23.          Environmental Laws. The Company (i) is in compliance in
all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) has received all permits, licenses, or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses, and (iii) is in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii), and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local, or foreign laws relating to pollution or protection of human health or
the environment (including, without limitation, ambient air, surface water,
groundwater, land surface, or subsurface strata), including, without limitation,
laws relating to emissions, discharges, release, or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices, or notice letters, orders, permits, plans, or
regulations issued, entered, promulgated, or approved thereunder.

 

SECTION 3.24.          Indebtedness. Except as disclosed in the Company
Disclosure Schedule, the Company (i) has no outstanding Indebtedness (as defined
below), (ii) is not in violation of any term of or is in default under any
contract, agreement, or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Company Material Adverse Effect, and (iii) is not a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company's officers, has or is expected to have a Company
Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken, or assumed as the deferred purchase
price of property or services (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds, and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures, or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets, or businesses, (E) all indebtedness created or arising
under any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest, or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend, or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, a government or any department or agency thereof
and any other legal entity.

 

ARTICLE IV

 

Representations and Warranties of the Parent

 

The Parent and Merger Sub represent and warrant as follows to the Shareholders
and the Company that:

 

11

 

 

SECTION 4.01.          Organization, Standing and Power. Each of the Parent and
Merger Sub is duly organized, validly existing, and in good standing under the
laws of the respective states of incorporation and has full corporate power and
authority and possesses all governmental franchises, licenses, permits,
authorizations, and approvals necessary to enable it to own, lease, or otherwise
hold its properties and assets and to conduct its businesses as presently
conducted, other than such franchises, licenses, permits, authorizations, and
approvals the lack of which, individually or in the aggregate, has not had and
would not reasonably be expected to have a material adverse effect on the Parent
or its subsidiaries, a material adverse effect on the ability of the Parent or
Merger Sub to perform its obligations under this Agreement, or on the ability of
the Parent or Merger Sub to consummate the Transactions (a “Parent Material
Adverse Effect”). The Parent is duly qualified to do business in each
jurisdiction where the nature of its business or their ownership or leasing of
its properties make such qualification necessary and where the failure to so
qualify would reasonably be expected to have a Parent Material Adverse Effect.
The Parent has delivered to the Company true and complete copies of the Articles
of Incorporation of the Parent, as amended to the date of this Agreement (as so
amended, the “Parent Charter”), and the Bylaws of the Parent, as amended to the
date of this Agreement (as so amended, the “Parent Bylaws”, and together with
the Parent Charter, the “Parent Charter Documents”). Merger Sub has delivered to
the Company true and complete copies of the Articles of Incorporation of the
Merger Sub, as amended to the date of this Agreement (as so amended, the “Merger
Sub Charter”).

 

SECTION 4.02.          Merger Subsidiaries; Equity Interests. Except for Merger
Sub and as otherwise set forth in the Parent SEC Documents (as defined in
Section 4.06), the Parent does not own, directly or indirectly, any capital
stock, shareholder interest, partnership interest, joint venture interest, or
other equity interest in any person.

 

SECTION 4.03.          Capital Structure. The authorized capital stock of the
Parent consists of 300 million shares of common stock, par value $0.001 per
share, and 50 million shares of preferred stock, par value $0.001 per share, of
which (i) 77,347,106 shares of common stock are issued and outstanding (ii) no
shares of preferred stock are issued and outstanding, and (iii) no shares of
Parent Stock or preferred stock are held by the Parent in its treasury. No other
shares of capital stock or other voting securities of the Parent are issued,
reserved for issuance, or outstanding. All outstanding shares of the capital
stock of the Parent are, and all such shares that may be issued prior to the
date hereof will be when issued, duly authorized, validly issued, fully paid,
and non-assessable and not subject to or issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right, or any similar right under any provision of the Nevada Revised Statutes,
the Parent Charter, the Parent Bylaws or any Contract to which the Parent is a
party or otherwise bound. There are no bonds, debentures, notes, or other
indebtedness of the Parent having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of Parent Stock may vote (“Voting Parent Debt”). Except as set forth in
the Parent SEC Documents, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements, or undertakings of any kind to which the
Parent is a party or by which it is bound (i) obligating the Parent to issue,
deliver or sell, or cause to be issued, delivered, or sold, additional shares of
capital stock or other equity interests in, or any security convertible or
exercisable for or exchangeable into any capital stock of or other equity
interest in, the Parent or any Voting Parent Debt, (ii) obligating the Parent to
issue, grant, extend, or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement, or undertaking, or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of the Parent. Except as set forth in the Parent SEC Documents,
the Parent is not a party to any agreement granting any security holder of the
Parent the right to cause the Parent to register shares of the capital stock or
other securities of the Parent held by such security holder under the Securities
Act.

 

12

 

 

SECTION 4.04.          Authority; Execution and Delivery; Enforceability. The
execution, delivery and performance by the Parent and Merger Sub of the
Transaction Documents and the consummation by the Parent and Merger Sub of the
Transactions have been duly authorized and approved by the Board of Directors of
the Parent (on behalf of Parent and Merger Sub) and no other corporate
proceedings on the part of the Parent or Merger Sub are necessary to authorize
this Agreement and the Transactions. Each Transaction Document executed by the
Parent or Merger Sub constitutes a legal, valid, and binding obligation of the
Parent and Merger Sub (as applicable), enforceable against the Parent and Merger
Sub in accordance with the terms thereof.

 

SECTION 4.05.          No Conflicts; Consents.

 

(a)          The execution, delivery and performance by the Parent and Merger
Sub of this Agreement, does not, and the consummation of Transactions and
compliance with the terms hereof and thereof will not, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation, or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated, or guaranteed rights or entitlements of any
person under, or result in the creation of any lien upon any of the properties
or assets of the Parent or Merger Sub under, any provision of (i) the Parent
Charter Documents, (ii) Merger Sub Charter; (iii) any material Contract to which
the Parent is a party or by which any of its properties or assets is bound, or
(iv) subject to the filings and other matters referred to in Section 4.05(b),
any material Judgment or material Law applicable to the Parent or Merger Sub or
its properties or assets, other than, in the case of clauses (ii) and (iv)
above, any such items that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Parent Material Adverse Effect.

 

(b)          No Consent of, or registration, declaration, or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Parent or Merger Sub in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions, other than (A) the filing with the SEC of reports under Sections
13 and 16 of the Exchange Act, (B) filings under state “blue sky” laws, as each
may be required in connection with this Agreement and the Transactions, and (C)
the filing of the Articles of Merger with the Oregon Secretary of State.

 

SECTION 4.06.          SEC Documents; Undisclosed Liabilities.

 

(a)          The Parent has filed all documents required to be filed by the
Parent with the SEC pursuant to Sections 13 and 15 of the Exchange Act, as
applicable (the “SEC Documents”, and all such documents filed with the SEC in
the past two (2) years up to and until the date hereof, the “Parent SEC
Documents”).

 

(b)          As of its respective filing date, each SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Document,
and did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except to the extent that information contained in any SEC
Document has been revised or superseded by a later filed SEC Document, none of
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Parent included in the SEC
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with the U.S. generally accepted
accounting principles (“GAAP”) (except, in the case of unaudited statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved and fairly present the financial position of Parent
as of the dates thereof and the results of its operations and cash flows for the
periods shown (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

13

 

 

(c)          Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent,
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto. The Parent SEC Documents set forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the Parent) due after the date hereof.

 

SECTION 4.07.          No Finder’s Fee. Parent has not created any obligation
(on behalf of itself or Merger Sub) for any finder’s, investment banker’s or
broker’s fee in connection with the Transactions.

 

SECTION 4.08.          Absence of Certain Changes or Events. Except as disclosed
in the Parent SEC Documents, from the date of the most recent audited financial
statements included in the Parent SEC Documents to the date of this Agreement,
the Parent has conducted its business only in the ordinary course, and during
such period there has not been:

 

(a)          any change in the assets, liabilities, financial condition, or
operating results of the Parent from that reflected in the Parent SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;

 

(b)          any damage, destruction, or loss, whether or not covered by
insurance, that would have a Parent Material Adverse Effect;

 

(c)          any waiver or compromise by the Parent of a valuable right or of a
material debt owed to it;

 

(d)          any satisfaction or discharge of any lien, claim, or encumbrance or
payment of any obligation by the Parent, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Parent
Material Adverse Effect;

 

(e)          any material change to a material Contract by which the Parent or
any of its assets is bound or subject;

 

(f)          any material change in any compensation arrangement or agreement
with any employee, officer, director, or stockholder;

 

(g)          any resignation or termination of employment of any officer of the
Parent;

 

(h)          any mortgage, pledge, transfer of a security interest in, or lien,
created by the Parent, with respect to any of its material properties or assets,
except liens (i) for taxes not yet due or payable, (ii) that arise in the
ordinary course of business and (iii) that do not materially impair the Parent’s
ownership or use of such property or assets or would not cause or be reasonably
expected to cause a Parent Material Adverse Effect;

 

(i)          any loans or guarantees made by the Parent to or for the benefit of
its employees, officers, or directors, or any shareholders of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;

 

14

 

 

(j)          any declaration, setting aside or payment or other distribution in
respect of any of the Parent’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Parent;

 

(k)         any alteration of the Parent’s method of accounting or the identity
of its auditors;

 

(l)          any issuance of equity securities to any officer, director, or
affiliate; or

 

(m)        any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.

 

SECTION 4.09.          Taxes.

 

(a)          The Parent has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file, any
delinquency in filing or any inaccuracies in any filed Tax Returns, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Parent Material Adverse Effect. All Taxes shown to be due on such Tax Returns,
or otherwise owed, have been timely paid, except to the extent that any failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Parent Material Adverse Effect.

 

(b)          The most recent financial statements contained in the Parent SEC
Documents reflect an adequate reserve for all Taxes payable by the Parent (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements. No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Parent, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Parent Material Adverse
Effect.

 

(c)          There are no liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of the Parent. The Parent is not bound by any
agreement with respect to Taxes.

 

SECTION 4.10.          ERISA Compliance; Excess Parachute Payments. The Parent
does not, and since its inception never has, maintained, or contributed to any
“employee pension benefit plans” (as defined in Section 3(2) of ERISA),
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA) or any
other Parent benefit plan for the benefit of any current or former employees,
consultants, officers or directors of Parent.

 

SECTION 4.11.          Litigation. Except as disclosed in the Parent SEC
Documents, there is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Parent Stock, or (ii) could, if there were an unfavorable decision, individually
or in the aggregate, have or reasonably be expected to result in a Parent
Material Adverse Effect and neither the Parent nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.

 

15

 

 

SECTION 4.12.          Compliance with Applicable Laws. Except as disclosed in
the Parent SEC Documents, the Parent is in compliance with all applicable Laws,
including those relating to occupational health and safety, the environment,
export controls, trade sanctions, and embargoes, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect. Except as
set forth in the Parent SEC Documents, the Parent has not received any written
communication during the past two (2) years from a Governmental Entity that
alleges that the Parent is not in compliance with any applicable Law. The Parent
is in compliance with all effective requirements of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder, that are applicable
to it, except where such noncompliance could not have or reasonably be expected
to result in a Parent Material Adverse Effect.

 

SECTION 4.13.          Contracts. Except as disclosed in the Parent SEC
Documents, there are no Contracts that are material to the business, properties,
assets, condition (financial or otherwise), results of operations, or prospects
of the Parent taken as a whole. The Parent is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which it is a party or by which it or any of its properties or assets is
bound, except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.

 

SECTION 4.14.          Title to Properties. The Parent has good title to, or
valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which the Parent has leasehold interests, are free and clear of
all liens and except for liens that, in the aggregate, do not and will not
result in a Parent Material Adverse Effect. The Parent has complied in all
material respects with the terms of all material leases to which it is a party
and under which it is in occupancy, and all such leases are in full force and
effect.

 

SECTION 4.15.          Intellectual Property. The Parent owns, or is validly
licensed or otherwise has the right to use, all Intellectual Property Rights
which are material to the conduct of the business of the Parent taken as a
whole.

 

SECTION 4.16.          Labor Matters. There are no collective bargaining or
other labor union agreements to which the Parent is a party or by which it is
bound. No labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent which would reasonably be
expected to result in a Parent Material Adverse Effect.

 

SECTION 4.17.         Transactions With Affiliates and Employees. Except as set
forth in the Parent SEC Documents, none of the officers or directors of the
Parent and, to the knowledge of the Parent, none of the employees of the Parent
is presently a party to any transaction with the Parent or any subsidiary (other
than for services as employees, officers, and directors), including any
contract, agreement, or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director, or such
employee or, to the knowledge of the Parent, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee, or partner.

 

SECTION 4.18.          Application of Takeover Protections. The Parent has taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision under the Parent’s
Charter Documents or the laws of its state of incorporation that is or could
become applicable to the Shareholders as a result of the Shareholders and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the Shareholders’ ownership of the Parent Stock.

 

SECTION 4.19.          No Additional Agreements. The Parent does not have any
agreement or understanding with the Shareholders with respect to the
Transactions other than as specified in this Agreement.

 

16

 

 

SECTION 4.20.          Investment Company. The Parent is not, and is not an
affiliate of, and immediately following the Closing will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 4.21.          Discharge of Implied Warranties. Parent has performed
extensive due diligence and investigations with respect to the Company with the
intention of forming its own conclusions regarding the condition (financial and
otherwise), value, property, liabilities, contacts, contingencies, prospects,
risks, and other incidents of the Company’s business in response to the parties’
express intention and agreement that as of the Closing the sale hereunder shall
be without representation or warranty of any kind (express or implied) regarding
Company, except as set forth in Article III hereof.

 

SECTION 4.22.          Solvency. Immediately after the consummation of the
Transactions, (a) the aggregate fair value of the assets of  Parent will exceed
their aggregate Indebtedness and other liabilities, subordinated, contingent or
otherwise (as determined on a consolidated basis), (b) the aggregate present
fair saleable value of the property of  Parent will be greater than the
aggregate amount that will be required to pay their probable obligations of
Indebtedness and other liabilities, subordinated, contingent or otherwise, as
such Indebtedness and other liabilities become absolute and matured (as
determined on a consolidated basis), and (c)  Parent will be able to pay their
respective Indebtedness and other liabilities, subordinated, contingent or
otherwise, as such Indebtedness and other liabilities become absolute and
matured.

 

SECTION 4.23.          Interim Operation of Merger Sub. Merger Sub was formed
solely for the purpose of engaging in the Transactions contemplated hereunder.
Merger Sub has engaged in no other business activities and Merger Sub has
conducted its operations only as contemplated hereby.

 

ARTICLE V

 

Conditions Precedent

 

SECTION 5.01.          Conditions to each Party’s Obligations to Effect the
Merger. The respective obligations of each party to consummate the Merger are
subject to the satisfaction, or to the extent permitted by applicable law, the
written waiver at or prior to the Effective Time of each of the following
conditions:

 

(a)          This Agreement and the Transactions shall have received approval
from the shareholders of the Company.

 

(b)          Other than the filing of the Articles of Merger with the Secretary
of State of Oregon, all Consents, third party consents, and notices that are
legally required to be obtained or provided for the consummation of the Merger
and the Transactions, shall have been satisfied, filed, occurred, or been
obtained, other than such Consents and third party consents (i) as Parent and
Company agree Company shall not seek or obtain, or (ii) the failure of which to
obtain would not result, or reasonably be expected to result, individually or in
the aggregate, in a Company Material Adverse Effect or as a result of the
Transactions, a Parent Material Adverse Effect.

 

(c)          No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced, or entered any statute, rule,
regulation, executive order, decree, injunction, or other order (whether
temporary, preliminary, or permanent) that (i) is in effect, and (ii) has the
effect of making the Merger illegal or otherwise prohibiting consummation of the
Merger.

 

17

 

 

(d)          There shall not be pending any action, proceeding, or other
application brought by any Governmental Entity: (i) challenging or seeking to
restrain or prohibit the consummation of the Transactions, or seeking to obtain
any material damages in connection therewith; or (ii) seeking to prohibit or
impose any material limitations on Parent’s or the Surviving Corporation’s
ownership or operation of all or any portion of Company’s business or to compel
Parent or Surviving Corporation to dispose of or hold separate all or any
material portion of the assets of Company as a result of the Transactions.

 

SECTION 5.02.         Conditions of Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger are further
subject to the satisfaction or waiver at or prior to the Effective Time of each
of the following conditions:

 

(a)          The representations and warranties of Company and the Shareholders
in this Agreement shall be true and correct in all respects on the date hereof
and as of the Closing Date with the same force and effect as if made on the
Closing Date (except that those representations and warranties which address
matters only as of a particular date shall have been true and correct only on
such date).

 

(b)          The Company shall have performed in all material respects all
agreements and covenants required to be performed by it under this Agreement
prior to the Closing Date.

 

(c)          The Shareholders shall have delivered Certificates (or affidavits
of lost stock certificates) together with a duly executed Letters of
Transmittal;

 

(d)          Qayed Shareef, the Chief Executive Officer of the Company, shall
have executed and delivered a Leak-Out and Lockup Agreement, substantially in
the form attached hereto as Exhibit D (the “Lockup Agreement”), which Lockup
Agreement may only be released by the Board of Directors of Parent.

 

(e)          Qayed Shareef shall have executed and delivered to Parent that
certain Employment Agreement attached hereto as Exhibit E (the “Employment
Agreement”) and that certain Indemnification Agreement attached hereto as
Exhibit F (the “Indemnification Agreement”).

 

(f)          The Shareholders shall have executed and delivered to Parent that
certain Put Agreement attached hereto as Exhibit G (the “Put Agreement”).

 

(g)          The Company shall have delivered to the Parent evidence of the
resignation of Michael Poutre as the Parent’s Chief Executive Officer and as a
Director of the Parentand Kasian Franks as Chairman of the Parent’s Board of
Directors and as Chief Visionary Officer, effective as of the Effective Time.

 

(h)          The Company shall have delivered a secretary’s certificate of the
Company certifying as to the Company Charter Documents and the resolutions of
the shareholders of the Company approving the Merger.

 

SECTION 5.03.          Conditions to Obligations of Company. The obligation of
Company to consummate the Merger is subject to the satisfaction, or to the
extent permitted by applicable law, the written waiver at or prior to the
Effective Time of each of the following conditions:

 

18

 

 

(a)          The representations and warranties of Parent and Merger Sub in this
Agreement shall be true and correct in all respects on the date hereof and as of
the Closing Date with the same force and effect as if made on the Closing Date
(except that those representations and warranties which address matters only as
of a particular date shall have been true and correct only on such date).

 

(b)          Parent and Merger Sub shall have performed in all material respects
all agreements and covenants required to be performed by them under this
Agreement prior to the Closing Date.

 

(c)          The Parent shall have delivered to the Company, evidence of (1) the
election of Qayed Shareef as Chief Executive Officer and Director of the Parent
and approval of the Employment Agreement and Indemnification Agreement relating
thereto (2) (2) the resignation of Michael Poutre as the Parent’s Chief
Executive Officer and as a Director of the Parent; and (3) the resignation of
Kasian Franks as Chairman of the Parent’s Board of Directors, in each case,
effective as of the Effective Time.

 

(d)          The Parent shall have delivered to the Shareholders, certificates
representing the new shares of Parent Stock to be issued to the Shareholders in
respect of the Merger Consideration.

 

(e)          The Parent shall have executed and delivered the Lockup Agreement,
the Employment Agreement, the Indemnification Agreement and the Put Agreement.

 

(f)          The Parent shall have delivered a copy of the resolutions of the
Board of Directors of Parent and Merger Sub approving the Transactions,
including, without limitation, the Merger.

 

ARTICLE VI

 

Covenants

 

SECTION 6.01.          Audit of Company Financial Statements. The Company shall
deliver to Parent audited financial statements for the Company’s most recently
completed last two (2) fiscal years (or portion thereof, as applicable) and
unaudited financial statements for any subsequent interim quarterly period no
later than 71 days from the Closing Date.

 

SECTION 6.02.          Public Announcements. The Parent and the Company will
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press releases or other public statements with
respect to the Agreement and the Transactions and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable Law, court process or by obligations pursuant to
any listing agreement with any national securities exchanges.

 

SECTION 6.03.          Fees and Expenses. All fees and expenses incurred by the
Company and the Parent in connection with this Agreement and the Transactions
contemplated hereunder shall be paid by the Parent, whether or not the Merger is
consummated.

 

SECTION 6.04.          Financings. Parent shall use its best efforts to complete
an equity financing or series of equity financings to raise approximately
$2,000,000 no later than 120 days from the Closing Date.

 

19

 

 

SECTION 6.05.         Offers and Directors. The Parent shall cause the Surviving
Corporation to maintain Company’s existing indemnification provisions (including
with respect to advancement of expenses) as of the date hereof with respect to
present and former directors, officers, employees, and agents of Company and all
other persons who may presently serve or have served at Company’s request as a
director, officer, employee, or agent of another corporation, partnership, joint
venture, trust, or other enterprise (collectively, the “Indemnified Parties”)
for all expenses, judgments, fines, and amounts paid in settlement by reason of
actions or omissions or alleged actions or omissions occurring at or prior to
the Effective Time to the fullest extent permitted or required under applicable
law and Company’s articles of incorporation and bylaws in effect as of the date
of this Agreement (to the extent consistent with applicable law), for a period
of five years after the Effective Time, as well as any rights to indemnification
and advancement of expenses provided in employment agreements or indemnification
agreements between Company and any Indemnified Parties, and shall cause the
Surviving Corporation to perform (and guarantees that the Surviving Corporation
shall perform) its obligations under such indemnification provisions and
agreements in accordance with their respective terms. The provisions of this
Section 6.05 are for the benefit of, and shall be enforceable by, each of the
Indemnified Parties, their heirs, and their representatives.

 

SECTION 6.06.         Legal Conditions to the Merger. Each of Parent, Merger
Sub, and Company will take all reasonable actions necessary to comply promptly
with all legal requirements that may be imposed on it with respect to the Merger
and will promptly cooperate with and furnish information to each other in
connection with any such requirements imposed upon the other. Each of Parent,
Merger Sub, and Company will take, and will cause its respective subsidiaries to
take, all reasonable actions to obtain (and to cooperate with the other parties
in obtaining) any consent, approval, order, or authorization of, or any
exemption by, any Governmental Entity, or other third party, required to be
obtained or made by Company or Parent or their respective subsidiaries in
connection with the Merger or the taking of any action contemplated thereby or
by this Agreement.

 

ARTICLE VII

 

Termination

 

SECTION 7.01.         Termination. Notwithstanding anything in this Agreement to
the contrary, this Agreement may be terminated and the Transactions abandoned at
any time prior to the Effective Time:

 

(a)          by mutual written consent of Parent and Company;

 

(b)          by either Parent or Company (provided that the terminating party is
not then in material breach of any representation, warranty, covenant, or
agreement in this Agreement) if (i) there has been a material breach by the
non-terminating party of any representation, warranty, covenant, or agreement
set forth in the Agreement that results in the closing conditions in Article V
in the terminating party’s favor not being capable of being met by the date set
forth in Section 7.01(c) below; provided, however, that if such breach is
curable, then this Agreement may not be terminated until the earlier of (i) 15
days after delivery of reasonably detailed written notice of such untruth or
inaccuracy or breach, or (ii) the date on which the non-terminating party ceases
to exercise commercially reasonable efforts to cure such untruth or inaccuracy
or breach; or

 

(c)          by either Parent or Company if the Merger has not been consummated
within two business days of the date hereof; provided that no breach of this
Agreement by the terminating party has been a principal cause of or resulted in
the failure of the Merger to have been consummated on or before such date.

 

20

 

 

SECTION 7.02.         Effect of Termination. In the event of termination of this
Agreement by either Company or Parent as provided in Section 7.01, this
Agreement shall be void and have no effect, and there shall be no liability or
obligation on the part of Parent, Merger Sub, the Shareholders or Company, or
their respective officers or directors and shareholders under this Agreement,
except that (i) the provisions of Sections 6.03 (Fees and Expenses), 7.02
(Effect of Termination), 8.04 (Remedies), and 8.09 (Governing Law), shall
survive any such termination and abandonment, (ii) no party shall be released or
relieved from any liability arising from the willful breach by such party of any
of its representations, warranties, covenants, or agreements as set forth in
this Agreement, and (iii) each party shall return or destroy any due diligence
and other materials received from the other party.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.          Notices. All notices, requests, claims, demands, and
other communications under this Agreement shall be in writing and shall be
deemed given upon receipt by the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):

 

If to the Parent, to:

 

Mimvi, Inc.

440 Wolfe Road

Sunnyvale, CA 94085

Attn: Chief Executive Officer

408-940-6468

 

With a copy to:

 

Richardson & Patel LLP

1100 Glendon Avenue, Suite 850

Los Angeles, CA 90024

Attn: Nimish Patel, Esq.

npatel@richardsonpatel.com

310-208-1182

 

If to the Company, to:

 

Qayed Shareef, CEO

Adaptive Media, Inc.

26050 Acero, Suite 315

Mission Viejo, CA, 92691

 

With a copy to:

 

Manatt, Phelps & Phillips, LLP

11355 Olympic Blvd.

Los Angeles, CA 90064

Attn: David Grinberg

dgrinberg@manatt.com

310-312-4238

 

If to the Shareholders to each Shareholder at the address set forth on such
Shareholder’s signature page hereto.

 

21

 

 

SECTION 8.02.          Amendments; Waivers; No Additional Consideration. No
provision of this Agreement may be waived or amended except in a written
instrument signed by the Company, Parent, and the Shareholders. No waiver of any
default with respect to any provision, condition, or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

SECTION 8.03.          Replacement of Securities. If any certificate or
instrument evidencing any Parent Stock is mutilated, lost, stolen, or destroyed,
the Parent shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement certificate or
instrument. If a replacement certificate or instrument evidencing any Parent
Stock is requested due to a mutilation thereof, the Parent may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.

 

SECTION 8.04.          Remedies. In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Shareholders, Parent, and the Company will be entitled to specific performance
under this Agreement. The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation, the defense that a
remedy at law would be adequate. Notwithstanding the foregoing, no Party shall
be liable to any other Party for any lost profits or incidental, consequential,
indirect or punitive damages.

 

SECTION 8.05.         Time Limitations for Claims. The representations,
warranties, covenants, and agreements of Company, the Shareholders, Parent and
Merger Sub set forth in this Agreement shall survive Closing and the Effective
Time and shall continue until the 18-month anniversary of the Closing Date, at
which time all representations and warranties and the right to assert claims
based thereon shall expire. Notwithstanding the previous sentence, no time limit
shall apply (other than the applicable statute of limitations) for claims
arising from (a) intentional fraud or willful misrepresentation; (b) any
breaches of representations and warranties in Sections 2.01, 2.02, 2.04, 3.01,
3.02, 3.03, 3.05, 3.05, 3.09, 4.01, 4.03, 4.04, 4.07 and 4.09.

 

SECTION 8.06.         Limitations on Damages and Recourse Remedies. Except for
claims based on intentional fraud or willful misrepresentation, (a) the
aggregate liability of any Shareholder hereunder in respect of breaches of such
Shareholder’s representations and warranties shall not exceed the amount of
Merger Consideration received by such Shareholder and (b) claims by Parent or
Merger Sub against Qayed Shareef based on any breaches of the representations
and warranties made by him hereunder shall be satisfied solely from the shares
of Parent Stock held by him pursuant to the Lockup Agreement at such time as
such claim is finally settled and not through any other recourse at law or
equity.

 

SECTION 8.07.         Interpretation. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

 

22

 

 

SECTION 8.08.          Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule or
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the Transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such determination that any term or
other provision is invalid, illegal, or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that Transactions contemplated hereby are fulfilled to the extent
possible.

 

SECTION 8.09.          Counterparts; Facsimile Execution. This Agreement may be
executed in one (1) or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other Parties.
Facsimile execution and facsimile or electronic delivery of this Agreement is
legal, valid, and binding for all purposes.

 

SECTION 8.10.         Entire Agreement; Third Party Beneficiaries. This
Agreement and the Company Disclosure Schedule, together (a) constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the Transactions, and (b)
are not intended to confer upon any person other than the Parties any rights or
remedies.

 

SECTION 8.11.          Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without reference to principles of conflicts of laws. Any action or proceeding
brought for the purpose of enforcement of any term or provision of this
Agreement shall be brought only in the federal or state courts sitting in
California and the parties hereby waive any and all rights to trial by jury.

 

SECTION 8.12.          Assignment. Neither this Agreement nor any of the rights,
interests, or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

[Signature Page Follows.]

  

23

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Securities Exchange Agreement and Plan of Merger as of the date first above
written.

 

The Parent:

 

  MIMVI, INC.         By: /s/  Michael Poutre     Michael Poutre, Chief
Executive Officer       The Merger Sub:             ADAPTIVE MEDIA ACQUISITION
CO., INC.         By: /s/  Michael Poutre     Michael Poutre, Chief Executive
Officer       The Company:             ADAPTIVE MEDIA, INC.         By: /s/
Qayed Shareef     Qayed Shareef, Chief Executive Officer

 

AGREED AND ACCEPTED:

 

The Shareholders:

 

/s/ Qayed Shareef   /s/ Kim Reed Perell Name: Qayed Shareef   Name: Kim Reed
Perell Address: 26050 Acero, Suite 315   Address: Mission Viejo, CA 92691    

 

/s/ Jeff Morgan     Name: Jeff Morgan, Trustee of the Morgan Family Trust dated
February 1, 2000     Address:    

 

[Signature Page to Agreement and Plan of Merger]

  

 

 

 

COMPANY DISCLOSURE SCHEDULES



 



This confidential Disclosure Schedule (this “Company Disclosure Schedule”) is
delivered pursuant to that certain Agreement and Plan of Merger (the
“Agreement”) dated July 1, 2013, by and among Mimvi, Inc., a Nevada corporation
(the “Parent”), Adaptive Media Acquisition Co., Inc., an Oregon corporation and
a wholly-owned subsidiary of Parent (the “Merger Sub”), Adaptive Media, Inc., an
Oregon corporation (the “Company”), Qayed Shareef, Morgan Family Trust, dated
February 1, 2000 and Kim Reed Perell (each a “Shareholder” and collectively, the
“Shareholders”).

 

The section numbers in this Disclosure Schedule correspond to the section
numbers in the Agreement. Any information disclosed in one section of this
Disclosure Schedule shall be deemed to be disclosed in and incorporated into any
other section to which the applicability of such disclosure is reasonably
apparent from the text or context of such information. All capitalized terms in
this Disclosure Schedule shall have the meanings given them in the Agreement,
unless otherwise indicated in this Disclosure Schedule.

 

Each disclosure made in this Disclosure Schedule should be read together with,
and is qualified by, the other pertinent information contained in this
Disclosure Schedule to the extent to which a reasonable person would read such
disclosures together with, and would deem such disclosures qualified by, other
pertinent information contained in this Disclosure Schedule. The descriptions of
the agreements, plans, policies and other documents referred to in this
Disclosure Schedule (the “Documents”) are intended to be summaries and are
qualified by the actual terms of the Documents themselves.

 

  No reference in this Disclosure Schedule to any agreement or document shall be
construed as an admission or indication to any party other than to Parent and
Merger Sub that such agreement or document is enforceable or currently in effect
under such agreement or document. No disclosure in this Disclosure Schedule
relating to any possible breach or violation of any agreement, law, or
regulation shall be construed as an admission or indication that any such breach
or violation exists or has actually occurred.

 

Section 3.06 - Benefit Plans

 

1.Health insurance plan insuring the employees of the Company issued by Anthem
Blue Cross/Blue Cross of California, including:

 

A.Double Platinum Plus 100-80

 

B.$35 Co-pay W Genrx

 

C.Classic Select $30 HMO

 

D.Classic Select $40 HMO

 

E.PPO $40 Co-pay

 

F.Vision PL

 

G.Workers Compensation

 

 

 

 

Section 3.10 – Contracts

 

1.Financing and Security Agreement dated January 16,2013 by and between the
Company and Fast Pay Partners, LLC. The Company factors it's receivables
pursuant to this contract. To date, the Company has factored approximately
$120,000 and it records those amounts on its financial statements as payable
obligations.

 

2.Alicia Executive Suites Full Service Suite Lease for Suite #316. The term of
the lease is 6 months beginning January 23, 2013. This lease is now a
month-to-month lease.

 

3.Alicia Executive Suites Full Service Suite Lease fore Suite #318. The term of
this lease is month-to-month beginning April 1, 2013.

 

4.Advertising Agreements:

 

A.Advertising.com

 

i.PO – 1/30/13-6/30/13

 

B.Altitude Digital Partners

 

i.IO - New Facets Entertainment (Highwaytofame.tv, highwaytofame.com,
newfacets.tv/projectethos.tv) – Executed by Adaptive on Jan 28, 2013

 

C.Adconion Direct

 

i.IO - ladolcevitae.com – Cedar Sinai – 2/21/13-6/30/13

 

ii.IO - bostonherald.com – 6/20/13-6/30/13

 

iii.IO - lasvegassun.com – 6/20/13-6/30/13

 

iv.IO - newsday.com – 6/20/13-6/30/13

 

v.IO - postgazette.com – 6/20/13-6/30/13

 

D.AutoMotoTV

 

E.Break Media

 

i.PO - Nextpoint.com – 3/26/13 – open

 

F.Burst Media

 

i.IO - 6/10/13-6/9/14 – automatically renews annually

 

G.CPX Interactive

 

i.PO - Effective date - 3/29/13

 

H.Creafi Media

 

i.PO - 11/29/12-11/29/13

 

I.DSNR Media Group

 

J.Meetme, Inc.

 

i.IO - 12/11/12-12/31/13

 



 

 

 

K.MetaNetwork ADV

 

i.IO – 6/11/13. The start date is 11/6/13 and the end date is TBD.

 

L.NeuLion

 

M.SpotXchange

 

i.PO – 4/24/13-4/23/14

 

N.The Video Network Pty LTD

 

i.PO – 6/11/13-6/10/15

 

O.Undertone (Two Agreements)

 

i.IO – 1/8/13-12/31/13

 

ii.IO – 1/8/13-12/31/13

 

P.Ybrant

 

5.Publisher Agreements:

 

A.495 Communications

 

B.Automotive TV

 

C.Cactus Media

 

D.Confident Technologies

 

i.Exclusive Publish - 3/26/13

 

E.Hutch Media

 

i.Non-Exclusive Publish – 6/11/13

 

F.Immediate LLC

 

G.La Dolce Vitae, Inc.

 

i.Exclusive Publish - 6/11/13-6/10/14

 

H.OverAdMedia

 

i.Non-Exclusive Publish - 5/23/13-5/22/14

 

I.Rebellion Media

 

i.Exclusive Publish - 5/2/13 – 5/1/14

 

J.RYOT LLC

 

i.Exclusive Publish – 3/5/13-3/4/14.

 

K.Sortable

 

i.Non-Exclusive Publish – 6/17/13-6/16/14

 

L.Technorati Media

 

M.TunaMedia Inc. / HollywoodTuna.com

 

i.Exclusive Publish – 6/10/13

 



 

 

 

Section 3.13 – Insurance (Excluding Benefit Plans)

 

1.Workers Compensation and Employers Liability Insurance Policy insuring the
Company and issued by Employers Compensation Insurance Co.

 

 

Section 3.24 – Indebtedness

 

1.Approximately $3000.00 of credit card debt.

2.Approximately $120,000.00 of factoring obligations.

 

 

 

 

EXHIBIT A

 

SHAREHOLDERS AND COMPANY SHARES

 

Shareholder  Company Shares   Shares of Parent Stock To Be
Received as Merger
Consideration  Qayed Shareef   8,334    27,918,900  Morgan Family Trust dated
February 1, 2000   833    2,790,550  Kim Reed Perell   833    2,790,550  Totals 
 10,000    33,500,000 

  

 

 

 

EXHIBIT B

 

ARTICLES OF MERGER

OF

ADAPTIVE MEDIA ACQUISITION CO., INC.

WITH AND INTO

ADAPTIVE MEDIA, INC.

 

July 1, 2013

 

The following Articles of Merger have been duly adopted and are submitted in
accordance with the Oregon Revised Statutes, Chapter 60 (Private Corporations)
(the “Oregon Statutes”), pursuant to Section 60.481 of the Oregon Statutes:

 

First:The exact name, form/entity type and jurisdiction of the merger party
(“Merging Corporation”) is:

 

Name   Jurisdiction   Form/Entity Type Adaptive Media Acquisition Co, Inc.  
Oregon   Corporation

 

Second:The exact name, form/entity type and jurisdiction of the surviving party
(“Surviving Entity”) is:

 

Name   Jurisdiction   Form/Entity Type Adaptive Media, Inc.   Oregon  
Corporation

 

Third:On the Effective Date (as defined below), Merging Corporation shall be
merged with and into Surviving Entity and the separate existence of Merging
Corporation shall cease (the “Merger”). Surviving Entity is the surviving entity
of the Merger. A copy of the Plan of Merger is attached hereto as Exhibit A and
made a part hereof by reference as if fully set forth herein.

 

Each share of Merging Corporation common stock, issued and outstanding
immediately prior to the Effective Date, shall be converted into one validly
issued, fully paid, and nonassessable share of Surviving Entity common stock.
Each share of Surviving Entity common stock shall (except as set forth in the
Plan of Merger) be converted into the right to receive 3,350 newly issued shares
of common stock of the parent of the Merging Corporation (the “Parent”). On the
Effective Date, all shares of Surviving Entity common stock shall no longer be
outstanding and shall be cancelled and cease to exist, and each certificate
previously representing any such shares shall represent only the right to
receive the applicable merger consideration.

 

Fourth:The Merger shall become effective (“Effective Date”) on the date of
filing these Articles of Merger with the Oregon Secretary of State.

 



 

 

 

Fifth:The Surviving Entity’s capital stock consists of 10,000 shares of common
stock (one vote per share) which is held by three shareholders. In accordance
with §60.487 of the Oregon Statutes, shareholder approval for the Merger is
required and the Plan of Merger was approved on July 1, 2003 unanimously by the
shareholders holding 100% of the outstanding common stock of the Surviving
Entity.

 

Sixth:The Merging Corporation’s capital stock consists of 10,000 shares of
common stock (one vote per share) which is held by its sole shareholder. In
accordance with §60.487 of the Oregon Statues, shareholder approval for the
Merger is required and the Plan of Merger was approved on July 1, 2003 by the
sole shareholder of the Merging Corporation.

 

Seventh:The Surviving Entity’s principle address in its home state is c/o Steven
H. Hull, 900 SW Fifth Avenue, Suite 2600, Portland, Oregon 97204.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, on the date first set forth above the parties have executed
and delivered these Articles of Merger.

 

 

  ADAPTIVE MEDIA, INC.           By:        Qayed Shareef, Chief Executive
Officer               ADAPTIVE MEDIA ACQUISITION CO, INC.               By:    
  Michael Poutre, Chief Executive Officer

 

 

 

 

EXHIBIT A

 

PLAN OF MERGER

OF

ADAPTIVE MEDIA ACQUISITION CO., INC.

INTO

ADAPTIVE MEDIA, INC.

 

 

Article I
Names of Constituent Corporations and
of Surviving Corporation

 

The names of the constituent corporations are Adaptive Media Acquisition Co.,
Inc., an Oregon corporation (“Merging Corporation”) and Adaptive Media, Inc., an
Oregon Corporation (“Surviving Corporation”).

 

Article II
Terms and Conditions of Proposed Merger

 

1.                  On the date of filing of Articles of Merger with the Oregon
Secretary of State (“Effective Date”), Merging Corporation shall be merged with
and into Surviving Entity and the separate existence of Merging Corporation
shall cease (the “Merger”). Surviving Corporation is the surviving entity of the
Merger.

 

2.                  Each share of Merging Company common stock issued and
outstanding immediately prior to the Effective Date, shall be converted into one
validly issued, fully paid, and nonassessable share of Surviving Corporation
common stock (“Surviving Corporation Common Stock”), with the stock certificate
of Merging Corporation evidencing ownership of such share of Surviving
Corporation Common Stock.

 

3.                  Each share of Surviving Corporation common stock issued and
outstanding immediately prior to the Effective Date (“Company Shares”) shall,
without any action on the part of the holder thereof be converted into the right
to receive 3,350 newly issued shares of common stock, par value $0.001 per share
of Mimvi, Inc., the parent of Merging Corporation (“Merger Consideration”).

 

4.                  From and after the Effective Date, all Company Shares shall
no longer be outstanding and shall be cancelled and cease to exist, and each
certificate previously representing any Company Shares shall represent only the
right to receive the applicable Merger Consideration.

 

 

 

 

EXHIBIT C

 

LETTER OF TRANSMITTAL

 

To Accompany Certificates Representing Shares of

Common Stock of

 

ADAPTIVE MEDIA, INC.

 

 

To:Mimvi, Inc.

c/o Richardson & Patel LLP

1100 Glendon Avenue, Suite 850

Los Angeles, CA 90024

Attn: Nimish Patel, Esq.



Ladies and Gentlemen:

 

In connection with the Agreement and Plan of Merger (the “Merger Agreement”), by
and among Mimvi, Inc., a Nevada corporation (the “Parent”), Adaptive Media
Acquisition Co., Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Adaptive Media, Inc., an Oregon corporation (the
“Company”), pursuant to which Merger Sub will be merged with and into the
Company (the “Merger”), the undersigned hereby transmits to you for exchange, on
the terms and conditions of the Merger Agreement and this Letter of Transmittal,
the number of shares of common stock of the Company (the “Company Shares”),
represented by the certificate(s) surrendered hereby. Capitalized terms used but
not defined herein shall have the respective meanings set forth in the Merger
Agreement.

 

Please mail to the undersigned the shares of Parent Stock to be received by the
undersigned as Merger Consideration applicable to the Company Shares owned by
the undersigned pursuant to the Merger Agreement. The undersigned hereby
requests that the Parent Stock to which the undersigned is entitled be issued in
the name, and delivered to the name and address, set forth below.

 

The undersigned acknowledges that he or she has received and reviewed the Merger
Agreement and this Letter of Transmittal, which together constitutes the
Company’s notification of the terms and conditions of the Merger. The
undersigned understands that surrender of the certificate(s) of Company Shares
is not made in acceptable form until receipt in satisfactory form by the Parent
of this Letter of Transmittal, or a facsimile or pdf hereof, duly completed and
manually signed. The undersigned understands that the delivery of the Merger
Consideration to which the undersigned is entitled will be made as promptly as
is practicable after surrender of the certificate(s) of the Company Shares to
the Parent has been made in acceptable form, and after the Effective Time of the
Merger.

 

By signing and returning this Letter of Transmittal, the undersigned hereby
approves the transactions set forth in and contemplated by the Merger Agreement,
including the transactions set forth in and contemplated by the documents
attached as exhibits to the Merger Agreement, with the intention that such
actions will have the same force and effect as if taken by a vote of the
shareholders of the Company at a meeting duly called and held.

 

 

 

 

PLEASE SIGN HERE

 

          (X)     Dated:             (X)     Telephone No.:     Signature(s) of
registered holder(s)      





 

 

DESCRIPTION OF SHARES  

Shares Tendered

Name(s) and Address(es) of Registered Holder(s)
as they appear on the Stock Certificate(s)

(Please fill in)

 

Certificate
Number(s)

 

Total Number

Of Shares

Represented by Each

Certificate

                                                                               
              Total Shares:    

 

 

 

 

EXHIBIT D

 

LEAK-OUT AND LOCKUP AGREEMENT

 

THIS LEAK-OUT AND LOCKUP AGREEMENT (the “Agreement”) is made and entered into as
of July 1, 2013, between Mimvi, Inc., a Nevada corporation (the “Company”), and
Qayed Shareef (the “Shareholder”). For all purposes of this Agreement,
“Shareholder” includes any affiliate, controlling person of Shareholder, agent,
representative, or other person with whom Shareholder is acting in concert.

 

WHEREAS, the Company and the Shareholder have agreed to enter into this
Agreement to restrict the public sale, assignment, transfer, conveyance,
hypothecation, or alienation of the common stock represented by Certificate
Number 2088, representing 27,918,900 shares of the Company’s common stock (the
“Lock-Up Shares”), all on the terms set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Except as otherwise expressly provided herein, the Shareholder
agrees that he will not sell, assign, pledge, hypothecate, encumber, or transfer
any of the Lock-Up Shares or any interest therein, until the 20-month
anniversary of this Agreement (“Lock-Up Period”), provided that the Shareholder
may transfer Lock-Up Shares (i) by gift, will, intestacy or other estate
planning purposes provided that the transferee executes an agreement stating
that the transferee is receiving and holding the securities subject to the
provisions of this Agreement; or (ii) to the Company pursuant to the Put
Agreement between the Shareholder and the Company of even date herewith or
pursuant to the settlement of any claim or dispute between the Company and the
Shareholder. The Shareholder shall immediately deliver certificate representing
all of the Lock-Up Shares to V Stock Transfer, LLC (the “Transfer Agent”) and
the Transfer Agent shall hold the Lock-Up Shares, subject to the monthly release
schedule set forth below, during the Lock-Up Period. The Company and the
Shareholder agree to execute any documents reasonably required by the Transfer
Agent in connection with this Agreement.

 

(a)          Following receipt of the certificates representing the Lock-Up
Shares, the Transfer Agent shall immediately deliver back to the Shareholder
1,000,000 shares of the Lock-Up Shares and, on the 1st of each month thereafter
(beginning July 1, 2013), shall deliver an additional 1,000,000 shares of the
Lock-Up shares until all Lock-Up Shares have been delivered to the Shareholder
(the “Leak-Out Shares”). The Leak-Out Shares, once released by the Transfer
Agent in compliance with this Agreement, shall not be subject to any
restrictions imposed by this Agreement.

 

(b)          The Leak-Out Shares shall be delivered to the Shareholder in such
manner as the Shareholder and the Transfer Agent may mutually determine, whether
in paper certificate, DWAC (Deposit/Withdrawal at Custodian), DRS (Direct
Registration System) or other acceptable form of delivery, subject to compliance
with all applicable securities laws and regulations.

 

(c)          The Shareholder agrees that he will not engage in any short selling
(as defined under Rule 200 of Regulation SHO under the Securities Exchange Act
of 1934, as amended) of the Lock-Up Shares or the Leak-Out Shares during the
Lock-Up Period.

 

 

 

 

2.          Notwithstanding anything to the contrary set forth herein, the
Company may, in its sole discretion and in good faith, at any time and from time
to time, waive any of the conditions or restrictions contained herein to
increase the liquidity of the common stock or if such waiver would otherwise be
in the best interests of the development of the trading market for the common
stock. At the time of any such waiver, the Shareholder’s common stock can be
publicly sold in accordance with the Securities Act of 1933, as amended or Rule
144 promulgated thereunder by the Securities and Exchange Commission or
otherwise.

 

3.          In the event of: (a) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(l)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Company, by contract or
otherwise) of in excess of 50% of the voting securities of the Company or (b)
the merger or consolidation by the Company into or with any other person, or the
merger or consolidation by any other person into or with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 50% of the aggregate voting power of the
Company or the successor entity of such transaction, or (c) the sale or transfer
by the Company all or substantially all of its assets to another person and the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the acquiring entity immediately after the
transaction, then this Agreement shall terminate as of the closing of such event
and the common stock restricted pursuant hereto shall be released from such
restrictions.

 

4.          Except as otherwise provided in this Agreement or any other
agreements between the parties, the Shareholder shall be entitled to his
respective beneficial rights of ownership of the common stock, including the
right to vote the common stock for any and all purposes and the right to receive
dividends and distributions thereon.

 

5.          The number of Lock-Up Shares and Leak-Out Shares shall be
appropriately adjusted should the Company make a stock dividend, undergo a
forward split or a reverse split of its outstanding shares of common stock, or
otherwise reclassify its shares of common stock.

 

6.          This Agreement may be executed in any number of counterparts with
the same force and effect as if all parties had executed the same document.

 

7.          All notices and communications provided for herein shall be in
writing and shall be deemed to be given or made on the date of delivery, if
delivered in person, by an internationally recognized overnight delivery
service, or by facsimile, to the party entitled to receive the same, if to the
Shareholder at the address or facsimile number on the signature page and if to
the Company at the address or facsimile number set forth on the signature page,
or at such other address or facsimile number as shall be designated by any party
hereto in written notice to the other party hereto delivered pursuant to this
subsection.

 

8.          The resale restrictions on the Lock-Up Shares shall be in addition
to all other restrictions on transfer imposed by applicable United States and
state securities laws, rules and regulations.

 

9.          If the Company or the Shareholder fail to fully adhere to the terms
and conditions of this Agreement, then such party shall be liable to every other
party for any damages suffered by any party by reason of any such breach of the
terms and conditions hereof. The Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by the Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the non-defaulting parties, a preliminary and permanent injunction, without
bond or surety, and an order of a court requiring such defaulting Shareholder to
cease and desist from violating the terms and conditions of this Agreement and
specifically requiring such Shareholder to perform his obligations hereunder is
fair and reasonable by reason of the inability of the parties to this Agreement
to presently determine the type, extent or amount of damages that the Company or
the non-defaulting Shareholder may suffer as a result of any breach or
continuation thereof.

 

2

 

 

10.         This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof, and may not be amended except
by a written instrument executed by the parties hereto.

 

11.         This Agreement shall be governed by and construed in accordance with
the laws of the State of California applicable to contracts entered into and to
be performed wholly within said State; and the Company and the Shareholder agree
that any action based upon this Agreement may be brought in the United States
and state courts of California only, and each submits himself/itself to the
jurisdiction of such courts for all purposes hereunder.

 

12.         In the event of default hereunder, the non-defaulting parties shall
be entitled to recover reasonable attorney’s fees incurred in the enforcement of
this Agreement.

 

3

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

  SHAREHOLDER       By /s/ Qayed Shareef   Qayed Shareef       Mimvi, Inc.      
By /s/ Kevin Conner     Kevin Conner, Chief Financial Officer

 

 

 

 

EXHIBIT E

 

EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made as of the 1st day of
July, 2013 (the “Commencement Date”), between Mimvi, Inc., a Nevada corporation
(the “Company”), and Qayed Shareef (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company pursuant to the terms of this Agreement, as of the
Commencement Date.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.           Employment. The term of this Agreement shall extend from the
Commencement Date until the third anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one (1) additional year on the third anniversary of the
Commencement Date and each anniversary thereafter unless, not less than one
hundred and twenty (120) days prior to each such date, the Company or the
Executive shall have given notice to the other that it or he does not wish to
extend this Agreement. The term of this Agreement shall be subject to
termination as provided in Section 4 and may be referred to herein as the
“Term.”

 

2.           Position and Duties. During the Term, the Executive shall serve as
the Chief Executive Officer of the Company, and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Company and shall have such other powers and duties as may from time to time be
prescribed by the Company’s Board of Directors (the “Board”), provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time to time. The Executive shall devote his full working time and
efforts to the business and affairs of the Company.

 

3.           Compensation and Related Matters.

 

(a)          Base Salary. The Executive’s initial annual base salary shall be
$120,000 for the Term. The base salary in effect at any given time is referred
to herein as “Base Salary.” The Base Salary shall be payable in accordance with
the payroll practices of the Company.

 

(b)          Equity. During the Term, Executive shall be granted options to
purchase shares of the Company’s common stock. The options shall be granted
pursuant to the Company’s equity incentive plan then in effect (the “Plan”). The
Executive agrees to be bound by the terms of the Plan as in effect from time to
time.

 

(c)          Expenses. The Executive shall be entitled to receive reimbursement
for all reasonable and verifiable expenses incurred by him in performing
services hereunder during the Term, in accordance with the policies and
procedures then in effect and established by the Company for its executive
officers.

 

(d)          Other Benefits. During the Term, the Executive shall be entitled to
participate in or receive benefits under any executive benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management executives, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement. Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 3(d) in respect of any calendar year of
the Term during which the Executive is employed by the Company for less than the
whole of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.

 

 

 

 

(e)          Vacations. The Executive shall be entitled to twenty (20) paid
vacation days in each calendar year, which shall be accrued ratably during the
calendar years of the Term. The Executive shall also be entitled to all paid
holidays given by the Company to its executives.

 

4.           Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement under the following circumstances:

 

(a)          Death. The Executive’s employment hereunder shall terminate upon
his death.

 

(b)          Disability. The Company may terminate the Executive’s employment if
he is disabled and unable to perform the essential functions of the Executive’s
then existing position or positions under this Agreement with or without
reasonable accommodation for a period of 180 days (which need not be
consecutive) in any twelve-month period. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Executive to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 4(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 

(c)          Termination by Company for Cause. At any time during the Term, the
Company may terminate the Executive’s employment hereunder for Cause if at a
meeting of the Board called and held for such purpose, a majority of the members
of the Board determine in good faith that the Executive is guilty of conduct
that constitutes “Cause” as defined herein. For purposes of this Agreement,
“Cause” shall mean: (i) conduct by the Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its subsidiaries or affiliates other than the occasional, customary, and de
minimis use of Company property for personal purposes; (ii) the commission by
the Executive of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty, or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued, willful,
and deliberate non-performance by the Executive of his duties hereunder (other
than by reason of the Executive’s physical or mental illness, incapacity, or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Board; (iv) a material breach by the
Executive of any of the provisions contained in Section 6 of this Agreement; (v)
a material violation by the Executive of the Company’s written employment
policies which has continued following written notice of such violation from the
Board; or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company in writing to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation. For purposes of clauses (i), (iii), or (vi) hereof, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive without reasonable belief that the
Executive’s act or failure to act, was in the best interest of the Company and
its subsidiaries and affiliates.

 

2

 

 

(d)          Termination by Company without Cause. At any time during the Term,
the Company may terminate the Executive’s employment hereunder without Cause.
Any termination by the Company of the Executive’s employment under this
Agreement which does not result from the death or disability of the Executive
under Section 4(a) or (b), does not constitute a termination for Cause under
Section 4(c), and does not constitute a termination pursuant to the sale of the
Company under Section 4(e) shall be deemed a termination without Cause.

 

(e)          Termination in connection with Sale of the Business. In the event
of a sale of the Company (whether by stock sale, asset sale, merger,
consolidation, or otherwise), this Agreement shall remain an enforceable
obligation of the Company unless (i) expressly assumed by the buyer, or (ii)
expressly waived by Executive.

 

(f)          Termination by the Executive. At any time during the Term, the
Executive may terminate his employment hereunder for any reason upon thirty (30)
days written notice to the Board.

 

(g)          Notice of Termination. Except for termination as specified in
Section 4(a), any termination of the Executive’s employment by the Company or
any such termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(h)          Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), the date on which a Notice of
Termination is given; or (iv) if the Executive’s employment is terminated under
Section 4(e) in connection with the sale of the Company, the date of the closing
of such sale. Notwithstanding the foregoing, in the event that the Executive
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

 

5.           Compensation Upon Termination.

 

(a)          Termination Generally. If the Executive’s employment with the
Company is terminated for any reason during the Term, the Company shall pay or
provide to the Executive (or to his authorized representative or estate) any
earned but unpaid base salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation, and any vested
benefits the Executive may have under any executive benefit plan of the Company
(the “Accrued Benefit”) on the Executive’s Date of Termination. Notwithstanding
the foregoing, the Accrued Benefit shall not include any Employment Agreement
Contingent Compensation, as it is expressly understood that Employment Agreement
Contingent Compensation shall not be payable following the termination of the
Executive, except for a termination under Sections 4(d) in connection with
termination of the Employment Agreement without cause or 4(e) in connection with
the sale of the Company (pro-rata as of the date of the closing of such sale).

 

3

 

 

(b)          Termination by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause as provided in Section
4(d), then the Company shall, through the Date of Termination, pay the Executive
his Accrued Benefit. If the Executive signs a standard general release of claims
in a form and manner satisfactory to the Company and Executive (the “Release”)
within twenty-one (21) days of the receipt of the Release and does not revoke
such Release during the seven-day revocation period, the Company shall (A) pay
the Executive the greater of: (i) the unpaid Base Salary that the Executive, had
he not been terminated, would have earned through the end of the Term; and (ii)
one year of Base Salary (the “Severance Amount”); and (B) continuation of
healthcare benefits for a period at the Company’s cost for a period of eighteen
(18) months pursuant to COBRA (collectively, the “Severance”). The Severance
Amount shall be paid out in accordance with the Company’s standard payroll
practice, beginning on the first payroll date after the Date of Termination or
expiration of the seven-day revocation period for the Release, if later.
Notwithstanding the foregoing, if the Executive breaches any of the provisions
contained in Section 6 of this Agreement, all payments of the Severance Amount
shall immediately cease.

 

6.           Confidential Information, Noncompetition and Cooperation.

 

(a)          Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Company. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes, or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects, and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company. Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 6(b).

 

(b)          Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Company with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company.

 

(c)          Documents, Records, etc. All documents, records, data, apparatus,
equipment, and other physical property, whether or not pertaining to
Confidential Information, which are furnished to the Executive by the Company or
are produced by the Executive in connection with the Executive’s employment will
be and remain the sole property of the Company. The Executive will return to the
Company all such materials and property as and when requested by the Company. In
any event, the Executive will return all such materials and property immediately
upon termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination.

 

4

 

 

(d)          Noncompetition and Nonsolicitation. During the Term, and only
during the Term, the Executive will not, without the prior written consent of
the Board, directly or indirectly, engage or participate in, be employed by or
assist in any manner or in any capacity, or have any interest in or make any
loan to any person, firm, corporation or business which engages in any activity
anywhere in the world which is similar to or competitive with any business in
which the Company is engaged or proposes to engage, so long as the Company (or
its successor, if any) shall engage in such activity; provided, however, that
the foregoing shall not prevent the Executive from owning beneficially or of
record up to five percent (5%) of the outstanding securities of a publicly-held
corporation which engages in competitive activities. In addition, during the
Term (including any severance period provided by Section 5(b) plus twelve (12)
months following the end of the Term, the Executive shall refrain from
soliciting or encouraging any executive of the Company to terminate his or her
employment by the Company and to become employed by Executive, or any business
or entity (other than the Company) with which he is affiliated as an owner,
investor, lender, or in any other capacity. Furthermore, during the Term, the
Executive will refrain from soliciting or encouraging any customer or supplier
to terminate or otherwise modify adversely its business relationship with the
Company. The Executive understands that the restrictions set forth in this
Section 6(d) are intended to protect the Company’s interest in its Confidential
Information and established executive, customer, and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose.

 

(e)          Third-Party Agreements and Rights. The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Company that the Executive’s execution of this
Agreement, the Executive’s employment with the Company and the performance of
the Executive’s proposed duties for the Company will not violate any obligations
the Executive may have to any such previous employer or other party. In the
Executive’s work for the Company, the Executive will not disclose or make use of
any information in violation of any agreements with or rights of any such
previous employer or other party, and the Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.

 

(f)          Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate with the Company in connection with any
investigation or review of any federal, state, or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 6(f).

 

(g)          Injunction. The Executive agrees that it would be difficult to
measure any damages caused to the Company which might result from any breach by
the Executive of the promises set forth in this Section 6, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 7 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach.

 

5

 

 

7.          Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 7 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the State of
California and the United States District Court for the Southern District of
California.

 

8.          Integration. This Agreement, together with any other documents
contemplated thereby, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements between
the parties concerning such subject matter.

 

9.          Withholding. All payments made by the Company to the Executive under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

 

10.         Successor to the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal representatives,
executors, administrators, heirs, distributees, devisees, and legatees. In the
event of the Executive’s death after his termination of employment but prior to
the completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

11.         Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

12.         Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

13.         Notices. Any notices, requests, demands, and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

14.         Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company (not including the Executive).

 

15.         Governing Law. This Agreement shall be construed under and be
governed in all respects by the laws of the State of California, without giving
effect to conflict of laws principles.

 

16.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

  MIMVI, INC.       /s/ Kevin Conner   Kevin Conner, Chief Financial Officer    
  EXECUTIVE       /s/ Qayed Shareef   Qayed Shareef

 

 

 

 

EXHIBIT F

 

INDEMNIFICATION AGREEMENT



 



THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 1st day of
July, 2013, by and between Mimvi, Inc., a Nevada corporation (the
“Corporation”), and Qayed Shareef (“Indemnitee”), a director and/or officer of
the Corporation.

 

RECITALS

 

A. It is essential to the Corporation to retain and attract as directors and
officers of the Corporation the most capable persons available.

 

B. Both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations generally.

 

C. The Articles of Incorporation, as amended (the "Articles of Incorporation")
and Bylaws of the Corporation require the Corporation to indemnify and advance
expenses to its directors and officers to the fullest extent permitted under
Nevada law, and Indemnitee will serve or has been serving and continues to serve
as a director and/or officer of the Corporation in part in reliance on the
Corporation’s Articles of Incorporation and Bylaws.

 

D. In recognition of Indemnitee’s need for (i) substantial protection against
personal liability based on Indemnitee’s reliance on the aforesaid Articles of
Incorporation and Bylaws, (ii) specific contractual assurance that the
protection promised by the Articles of Incorporation and Bylaws will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of the Articles of Incorporation and Bylaws or any change in the
composition of the Corporation’s Board of Directors or acquisition transaction
relating to the Corporation), and (iii) an inducement to provide effective
services to the Corporation as a director and/or officer, the Corporation wishes
to provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted under Nevada law and as set forth in this Agreement, and, to the
extent insurance is maintained, to provide for the continued coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability insurance
policies.

 

AGREEMENTS

 

NOW, THEREFORE, the Corporation and Indemnitee do hereby agree as follows:

 

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
director and/or an officer of the Corporation for so long as he is duly elected
or appointed or until such time as he tenders his resignation in writing.

 

2. Definitions. As used in this Agreement:

 

(a) “Change of Control” means the occurrence of any of the following events
after the date of this Agreement:

 



 

 

 

(i) A change in the composition of the Board of Directors of the Corporation, as
a result of which fewer than a majority of the incumbent directors are directors
who either (1) had been directors of the Corporation 12 months prior to such
change or (2) were elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the directors who had been
directors of the Corporation 12 months prior to such change and who were still
in office at the time of the election or nomination; or

 

(ii) Any “person” (as such term is used in section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) through the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 40% or more of the
combined voting power of the Corporation’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Capital Stock”).

 

(b) “Disinterested Director” means a director of the Corporation who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

(c) The term “Expenses” shall include, without limitation, expenses, costs and
obligations, paid or incurred, of investigations, judicial or administrative
proceedings or appeals, amounts paid in settlement by or on behalf of
Indemnitee, reasonable attorneys' fees and disbursements and any expenses
reasonably and actually incurred in establishing a right to indemnification
under Section 8 of this Agreement including, without limitation, those incurred
in investigating, defending, being a witness in or participating in (including
on appeal), or preparing to defend with respect to any claim, issue or matter
relating thereto or in connection therewith, but shall not include the amount of
judgments, fines or penalties against Indemnitee.

 

(d) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past 5 years has been, retained to represent: (i) the Corporation or Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement.

 

(e) The term “Proceeding” shall include any threatened, pending or completed
action, suit, internal or external investigation or proceeding, and any appeal
thereof, whether brought by or in the right of the Corporation or otherwise and
whether civil, criminal, administrative or investigative, and/or any inquiry or
investigation, in which Indemnitee may be or may have been involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director or
officer of the Corporation, by reason of any action taken by him or of any
inaction on his part while acting as a director or officer, or by reason of the
fact that he is or was serving at the request of the Corporation as a director,
officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise; in each case
whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.

 



 

 

 

(f) References to “other enterprise” shall include employee benefit plans;
references to "fines" shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of the Corporation"
shall include any service as a director, officer, employee or agent of the
Corporation or its subsidiaries which imposes duties on, or involves services
by, such director, officer, employee, or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

 

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) by reason of the fact that Indemnitee is or was a director or officer of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses, judgments, fines and penalties actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such Proceeding, but
only if he acted in good faith and in a manner which he reasonably believed to
be in the best interests of the Corporation, or, in the case of a criminal
action or proceeding, in addition, had no reasonable cause to believe that his
conduct was unlawful.

 

4. Indemnitee in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director or officer of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding, but only if he acted in good faith and
in a manner which he reasonably believed to be in the best interests of the
Corporation, except that no indemnification for Expenses shall be made under
this Section 4 in respect of any Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Corporation, unless and only to the extent
that any court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper. Notwithstanding the
foregoing, Indemnitee shall have no right to indemnification for Expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended.

 



 

 

 

5. Intentionally omitted.

 

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement whatsoever, to the extent that Indemnitee has been
successful on the merits or otherwise (including a settlement) in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses reasonably and actually incurred in connection therewith.

 

7. Advances of Expenses. The Corporation shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding within
20 days after the receipt by the Corporation of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by an undertaking by or on behalf of Indemnitee to
repay any Expenses advanced if it shall ultimately be determined that Indemnitee
is not entitled to be indemnified against such Expenses.

 

8. Procedure for Determination of Entitlement to Indemnification.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.

 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change of Control (as defined in Section 2) shall have occurred,
by Independent Counsel (as defined in Section 2) (unless Indemnitee shall
request that such determination be made by the Board of Directors or the
stockholders, in which case by the person or persons or in the manner provided
for in clauses (ii) or (iii) of this Section 8(b)) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee; (ii) if a
Change of Control shall not have occurred, (A) by the Board of Directors by a
majority vote of a quorum consisting of Disinterested Directors (as defined in
Section 2), or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee or
(C) by the stockholders of the Corporation; or (iii) as provided in Section 9(b)
of this Agreement; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 20 days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including reasonable attorney’s fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 



 

 

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Corporation shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board of Directors, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Corporation advising it
of the identity of the Independent Counsel so selected. In either event, the
Indemnitee or the Corporation, as the case may be, may, within 7 days after such
written notice of selection shall have been given, deliver to the Corporation or
to Indemnitee, as the case may be, a written objection to such selection. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
If, within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 8(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Corporation or Indemnitee may
petition the courts of the State of Nevada or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Corporation or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the Court or
by such other person as the Court shall designate, and the person with respect
to whom an objection is so resolved or the person so appointed shall act as
Independent Counsel under Section 8(b) hereof. The Corporation shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 8(b) hereof,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 8(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding pursuant to Section 11(a)(iii) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

9. Presumptions and Effect of Certain Proceedings.

 

(a) If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 



 

 

 

(b) If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 9(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 8(b) of this Agreement and if (A) within 15
days after receipt by the Corporation of the request for such determination the
Board of Directors has resolved to submit such determination to the stockholders
for their consideration at an annual meeting thereof to be held within 75 days
after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within 15 days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat; or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) of this Agreement.

 

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

10. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of the commencement of any Proceeding, Indemnitee will, if a claim in
respect thereof is to be made against the Corporation under this Agreement,
notify the Corporation of the commencement thereof; but the omission so to
notify the Corporation will not relieve it from any liability which it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Corporation of the commencement
thereof:

 

(a) the Corporation will be entitled to participate therein at its own expense;

 



 

 

 

(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such Proceeding, but the Expenses associated with the
employment of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the Expenses of Indemnitee’s separate counsel shall be at the expense of
the Corporation. The Corporation shall not be entitled to assume the defense of
any Proceeding brought by or on behalf of Corporation or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and

 

(c) Provided there has been no Change of Control, the Corporation shall not be
liable to indemnify Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected without its written consent, which consent
shall not be unreasonably withheld. The Corporation shall be permitted to settle
any Proceeding except that it shall not settle any Proceeding in any manner that
would impose any penalty, out-of-pocket liability, or limitation on Indemnitee
without Indemnitee’s written consent.

 

11. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 8(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within 90 days after receipt by the Corporation of the request for
indemnification, or (iv) payment of indemnification is not made within 20 days
after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Nevada, or in any other
court of competent jurisdiction, of his entitlement to such indemnification of
advancement of Expenses.

 

(b) In the event that a determination shall have been made pursuant to Section 8
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 11 shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. If a Change of Control shall
have occurred, in any judicial proceeding commenced pursuant to this Section 10
the Corporation shall have the burden of proving that Indemnitee is not entitled
to indemnification or advancement of Expenses, as the case may be.

 



 

 

 

(c) If a determination shall have been made or deemed to have been made pursuant
to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.

 

(d) The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Corporation is bound by all the provisions of this
Agreement.

 

(e) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation,
and shall be indemnified by the Corporation against, any and all expenses (of
the types describe in the definition of Expenses in Section 2 of this Agreement)
actually and reasonably incurred by him in such judicial adjudication, but only
if he prevails therein. If it shall be determined in said judicial adjudication
that Indemnitee is entitled to receive part but not all of the indemnification
or advancement or expenses sought, the expenses incurred by Indemnitee in
connection with judicial adjudication shall be appropriately prorated.

 

12. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) Notwithstanding any other provision of this Agreement, the Corporation
hereby agrees to indemnify the Indemnitee to the full extent permitted by law,
whether or not such indemnification is specifically authorized by the other
provisions of this Agreement, the Corporation's Articles of Incorporation, the
Bylaws, or by statute. In the event of any changes, after the date of this
Agreement, in any applicable law, statute, or rule that expand the right of a
Nevada corporation to indemnify a member of its board of directors or any
officer, such changes shall be, ipso facto, within the purview of Indemnitee's
rights, and the Corporation's obligations, under this Agreement. In the event of
any changes in any applicable law, statute, or rule that narrow the right of a
Nevada corporation to indemnify a member of its board of directors or any
officer, such changes, to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement, shall have no effect on this Agreement
or the parties' rights and obligations hereunder.

 

(b) The indemnification provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Articles of
Incorporation, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, the laws of the State of Nevada, or otherwise, both as
to action in his official capacity and as to action in another capacity while
holding such office.

 



 

 

 

(c) To the extent that the Corporation maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Corporation or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise which such person serves at the request of the Corporation,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.

 

(d) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

 

(e) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

13. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director, or (b) the final termination of all pending Proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 11 of this Agreement relating thereto.

 

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding, or any claim therein, brought or made by him against
the Corporation.

 

15. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines or penalties actually and reasonably incurred by
him in the investigation, defense, appeal or settlement of any Proceeding, but
not, however, for the total amount thereof, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such Expenses, judgments, fines or
penalties to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all claims, issues or matters
relating in whole or in part to an indemnifiable event, occurrence or matter
hereunder, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection with such defenses.

 

16. Effect of Federal Law. Both the Corporation and the Indemnitee acknowledge
that in certain instances, federal law will override Nevada law and prohibit the
Corporation from indemnifying its officers and directors. For example, the
Corporation and Indemnitee acknowledge that the Securities and Exchange
Commission has taken the position that indemnification is not permissible for
liabilities arising under certain federal securities law, and federal law
prohibits indemnification for certain violations of the Employee Retirement
Income Security Act of 1974, as amended.

 



 

 

 

17. Saving Clause. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The provisions of this Agreement (including any provision
within a single section, paragraph or sentence) shall be severable in accordance
with this Section 17. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and penalties with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
or by any other applicable law, and this Agreement shall remain enforceable to
the fullest extent permitted by law.

 

18. Notice. All notices, request, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.

 

(a)If to Indemnitee, to:

 

Qayed Shareef

26050 Acero, Suite 315

Mission Viejo, CA, 92691

 

(b)If to the Corporation to:

 

Mimvi, Inc.

440 North Wolfe Road

Sunnyvale, California 94085

Attn: Chief Executive Officer

 

 

or such address as may have been furnished to Indemnitee by the Corporation or
to the Corporation by Indemnitee, as the case may be.

 

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

 

20. Applicable Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Nevada without giving
effect to its rules of conflicts of laws.

 



 

 

 

21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns (including any direct or indirect successors by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Corporation), spouses, heirs, and personal and legal
representatives.

 

22. Subsequent Instruments and Acts. The parties hereto agree that they will
execute any further instrument and perform any acts that may become necessary
from time to time to carry out the terms of this Agreement.

 

23. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

 

24. Notice by Indemnitee. Indemnitee agrees promptly to notify the Corporation
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other documents relating to any Proceeding or matter
which may be subject to Indemnification or advancement of Expenses covered
hereunder.

 

25. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate.

 

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

 

  Mimvi, Inc., a Nevada corporation           By:        Kevin Conner, Chief
Financial Officer               INDEMNITEE:                   Qayed Shareef

 

 

 

 

EXHIBIT G

 

PUT AGREEMENT

 



THIS PUT AGREEMENT ("Agreement") is entered into effective as of July 1, 2013,
by and among Mimvi, Inc., a Nevada corporation (“Mimvi”), Qayed Shareef, Morgan
Family Trust, dated February 1, 2000 and Kim Reed Perell (each a “Shareholder”
and collectively, the “Shareholders”).

 

RECITALS:

 

A.           This Agreement is being entered into pursuant to that certain
Agreement and Plan of Merger dated concurrently herewith by and among Mimvi,
Adaptive Media, Inc., the Shareholders and certain other signatories thereto
(the “Merger Agreement”). Capitalized terms used in this Agreement and not
otherwise defined herein shall have the respective meanings set forth in the
Merger Agreement.

 

B.           As a result of the Merger, the Shareholders have received shares of
Parent Stock.

 

C.           Mimvi desires to grant, and the Shareholders desire to acquire, the
option to put up to 5,500,000 shares of Parent Stock held by the Shareolders as
adjusted from time to time to reflect any stock splits, reverse splits, unit
distributions and similar capital events (the “Option Shares”) to Mimvi upon the
terms and conditions as are hereinafter set forth.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the parties agree as follows:

 

1.          Grant of Put Option. Mimvi hereby grants to each Shareholder, and
the Shareholders hereby accept and acquire from Mimvi, the right to require
Mimvi to purchase all or any portion of the Option Shares held by the
Shareholders upon the terms and conditions hereinafter set forth. The foregoing
right of the Shareholders to require Mimvi to purchase the Option Shares is
referred to hereinafter as the "Put." The immediately preceding sentence
notwithstanding, in the event that, on the Put Date, Mimvi does not have and
cannot reasonably obtain sufficient capital to purchase the Option Shares (the
“Funding Contingency”), the Shareholders shall not be permitted to exercise the
Put provided that Mimvi notifies the Shareholders thereof and promptly issues to
each Shareholder additional shares of Parent Stock equal to ten percent (10%) of
the number of the Option Shares held by such Shareholder as of the date of such
Put Date.

 

2.          Exercise Price. The Put exercise price shall be $0.0909 per Option
Share (the “Purchase Price per Share”), as adjusted from time to time to reflect
any stock splits, reverse splits, unit distributions and similar capital events.

 

1

 

 

3.           Term of Put. The term of the Put ("Put Term") granted herein shall
commence on November 1, 2013, and shall expire at 11:59 p.m. (PST) on December
31, 2013. Upon the expiration of the Put Term, unless the Put granted herein has
been timely and validly exercised in accordance with the provisions of Section 4
below, the Put and all of the rights of the Shareholders to exercise the Put
shall automatically cease and terminate and be of no further force or effect.
However, upon the occurrence of the Funding Contingency, the Put term shall
automatically be extended until such time as Mimvi has sufficient capital
available to purchase the Option Shares on the terms set forth herein.

 

4.           Manner of Exercise of Put.

 

(a)          The Put granted herein may be exercised by the holders of at least
a majority of the Option Shares (the “Requisite Holders”) at any time during the
Put Term by delivering written notice to Mimvi of their election to exercise the
Put (“Put Notice”), specifying therein the number of Option Shares to be put to
Mimvi (the “Put Shares”) and the date on which such put shall be effected (such
date, the “Put Date”), provided that if the Requisite Holders elect to Put less
than all of the Option Shares, the Shareholders shall each put his or her Pro
Rata Share of the aggregate amount of Put Shares set forth in the Put Notice. If
no Put Date is specified in a Put Notice, the Put Date shall be the date that
such Put Notice is deemed delivered hereunder. For purposes of this Agreement,
“Pro Rata Share” shall mean, with respect to a Shareholder, as of any date of
determination, the percentage that Option Shares held by such Shareholder as of
such determination date bears with respect to the total amount of the Option
Shares held by all Shareholders as of such determination date.

 

(b)          Notwithstanding the foregoing, upon the commencement, whether
voluntary or involuntary, of a case under the laws of the United States, or any
other proceeding or action seeking reorganization, liquidation, dissolution or
other relief under bankruptcy or insolvency statutes or similar laws, or the
appointment of a receiver, trustee or custodian for Mimvi or all or a material
portion of Mimvi’s assets or property, this Put shall be deemed exercised
immediately prior thereto with respect to all Option Shares, without demand or
notice of any kind the Shareholders.

 

(c)          If the Requisite Holders fail to timely and validly exercise the
Put in accordance with the requirements of subsection 4(a) above, then the Put
created by this Agreement shall automatically terminate and be of no further
force or effect.

 

(d)          Upon the timely and valid exercise of the Put granted herein, the
obligation of Mimvi to purchase and acquire the Put Shares shall be expressly
irrevocable and non-contingent, and the obligation of the Shareholders to sell
and transfer the Put Shares to Mimvi shall be expressly irrevocable and
non-contingent.

 

5.           Terms of Purchase and Sale.

 

(a)          Upon the timely and valid exercise of the Put by the Requisite
Holders in accordance with Section 4 above, this Agreement shall constitute an
agreement of purchase and sale pursuant to which the Shareholders agree
absolutely and unconditionally to sell, transfer, assign, convey and deliver to
Mimvi (“Transfer”), and Mimvi agrees to absolutely and unconditionally purchase
and acquire from the Shareholders, the Put Shares for the Purchase Price per
Share. Upon the Transfer of the Put Shares pursuant to the terms of this
Agreement, each Shareholder shall transfer and warrant good and marketable title
and interest in and to his or her respective Put Shares and shall convey all
such Put Shares to Mimvi free and clear of all Liens.

 

2

 

 

(b)          The closing ("Closing") for the Transfer of the Put Shares from the
Shareholders to Mimvi contemplated herein shall be held at the principal office
of Mimvi, on or before the date (the "Closing Date") that is five (5) days
following the Put Date. At the Closing, the parties hereto shall execute,
acknowledge, verify and deliver any and all documents and/or agreements
reasonably necessary to effectuate the transfer of the Put Shares to Mimvi,
including delivery of certificates representing the Put Shares and Mimvi shall
pay to each Shareholder an amount equal to (x) such Shareholder’s Put Shares
multiplied by (y) the Purchase Price per Share. All payments due hereunder shall
be paid in lawful money of the United States of America which shall be legal
tender in payment of all debts and dues, public and private, in immediately
available funds, without offset, deduction, or recoupment. Any payment by check
or draft shall be subject to the condition that any receipt issued therefore
shall be ineffective unless the amount due is actually received by the
Shareholder.

 

6.          Obligation Absolute. Mimvi’s obligations to purchase the Put Shares
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by the Shareholders to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any person or any action to enforce the same, or any setoff
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Shareholders or any other person of any obligation to Mimvi or any
violation or alleged violation of law by the Shareholders or any other person,
and irrespective of any other circumstance which might otherwise limit such
obligation of Mimvi to the Shareholders in connection with the purchase of such
Put Shares. Nothing herein shall limit the right of the Shareholders, acting
pursuant to the agreement of the Requisite Holders to pursue actual damages for
Mimvi’s failure to purchase the Put Shares within the period specified herein
and the Requisite Holders shall have the right to pursue all remedies available
to the Shareholders hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

7.          Representations and Warranties. Each party hereto hereby represents
and warrants that (a) they have the full power and authority to enter into this
Agreement, to transfer the Option Shares to Mimvi on the terms and conditions
contained herein and to perform all of their respective obligations hereunder,
(b) that the execution, delivery and performance by each party of their
respective obligations hereunder will not violate or constitute an event of
default under any other agreement, document or instrument to which such party is
a party or by which such party is bound, and (c) the Put Shares to be conveyed
to Mimvi pursuant to this Agreement is and shall continue to be free and clear
of any Lien. The representations and warranties set forth above in this Section
7 shall survive the execution and delivery of this Agreement and the transfer of
the Put Shares contemplated herein, and shall be true and correct as of the date
of this Agreement, and deemed to have been remade as of each Closing Date.

 

8.          Optional Termination Right. The Requisite Holders may, but shall not
be obligated to, elect to terminate this Agreement at any time between the date
hereof and the expiration of the Put Term and receive from Mimvi additional
shares of Parent Stock equal to ten percent (10%) of the number of remaining
Option Shares covered by this Agreement as of the date of termination (the
“Termination Shares”). The Requisite Holders may elect to terminate this
Agreement by delivering a written notice to Mimvi specifying therein the date on
which such termination shall be effective, provided that if no termination date
is specified, the termination date shall be the date that such notice is deemed
delivered hereunder. Promptly after the effective date of termination, Mimvi
shall issue to each Shareholder certificates representing his or her respective
Pro Rata Share of the Termination Shares.

 

3

 

 

9.           Miscellaneous.

 

(a)          Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be deemed to have been duly given
when personally delivered or, if earlier, when received after mailing by
registered or certified United States mail, postage prepaid, with return receipt
requested. Notice to any party to this Agreement is valid if sent to him at such
party's address as it appears in Mimvi’s records. Any party to this Agreement
shall have the right, from time to time, to specify as its address for purposes
of this Agreement any other address upon giving fifteen (15) days notice thereof
to the other party.

 

(b)          Integration, No Oral Modification. This Agreement constitutes the
entire agreement of the parties and supersedes all prior or contemporaneous oral
and written agreements of the parties relating to the subject matter hereof. No
amendment, modification, or other alteration to the terms of this Agreement
shall be effective, unless made in writing and signed by the parties.

 

(c)          Assignment. This Agreement is personal in nature and neither party
may assign its rights or delegate the performance of its duties under this
Agreement without the prior written consent of the other. Any purported
assignment without such consent shall be void and of no force or effect.

 

(d)          Agreement Binds Successors. This Agreement shall be binding upon
and shall inure to the benefit of the parties and, to the extent permitted by
this Agreement or applicable law, their respective heirs, legal representatives,
successors, and assigns.

 

(e)          Captions. The captions in this Agreement are for convenient
reference only and shall have no legal effect.

 

(f)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and need not be
signed by more than one of the parties hereto and all of which together shall
constitute one and the same agreement.

 

(g)          Jurisdiction and Venue. MIMVI AND THE SHAREHOLDERS HEREBY AGREE
THAT ANY FEDERAL COURT IN THE STATE OF CALIFORNIA OR ANY STATE COURT LOCATED THE
STATE OF CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN MIMVI AND THE SHAREHOLDERS PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT. MIMVI EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. FURTHER,
MIMVI HEREBY WAIVES THE RIGHT TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND
THE RIGHT TO CHALLENGE THE VENUE OF ANY COURT PROCEEDING COMMENCED PURSUANT TO
THIS SECTION.

 

4

 

 

(h)          Attorneys' Fees. In the event of any action for breach of, or
otherwise in connection with, this Agreement, the prevailing party shall be
entitled reasonable attorneys' fees, costs and expenses, including the cost of
arbitration, incurred in connection with such action.

 

(i)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, without regard to the
conflicts of law principles thereof.

 

(j)          Additional Documents. The parties agree to sign all necessary
documents and take all other actions necessary to carry out the provisions of
this Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

"Shareholders"   /s/ Qayed Shareef     Qayed Shareef     Option Shares:
4,583,700           /s/ Morgan Family Trust     Morgan Family Trust, dated
February 1, 2000     Option Shares: 458,150           /s/ Kim Reed Perell    
Kim Reed Perell     Option Shares: 458,150       "Mimvi"   Mimvi, Inc., a Nevada
corporation           By: /s/ Kevin Conner     Kevin Conner, Chief Financial
Officer

 

 

 

 

SCHEDULE 1

 

PURCHASE PRICE ALLOCATION

 

Adaptive Media, Inc.

Purchase Price Allocation

 

   Asset Purchase     Agreement  Identifiable Assets      Cash  $86,201 
Accounts receivable   325,000  Investments, at fair value   200,000  Customer
list   975,000  Trade name, logo and trade secrets   300,000         Subtotal 
$1,886,201         Less: assumed liabilities   325,000         Total
identifiable assets, net of assumed liabilities  $1,561,201        
Consideration Paid             Cash  $500,000  28,000,000 shares of common stock
of Mimvi, Inc. (MIMV) - $.08 share  $2,240,000         Total consideration paid 
$2,740,000         Less: Total identifiable assets, net of assumed liabilities 
 1,561,201         Goodwill  $1,178,799 

 

 

 